As filed with the Securities and Exchange Commission on July 24, 2012 Registration Number 333-179517 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ULURU Inc. (Exact Name of Registrant as Specified in its Charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 41-2118656 (I.R.S. Employer Identification No.) 4452 Beltway Drive Addison, Texas 75001 (214) 905-5145 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Terrance K. Wallberg Chief Financial Officer ULURU Inc. 4452 Beltway Drive Addison, Texas 75001 (214) 905-5145 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) With copies to: Bryan T. Allen, Esq. Parr Brown Gee & Loveless PC 185 South State Street, Suite 800 Salt Lake City, Utah 84111 (801) 532-7840 Approximate date of commencement of proposed sale to public: As soon as practicable after the effective date hereof. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering priceper share (2) Proposed maximum aggregateofferingprice Amount of registration fee (3) Common Stock, $0.001 par value per share Total We are registering 2,308,434 shares of our common stock that are issuable to Inter-Mountain Capital Corp. (“Inter-Mountain”) pursuant to a Securities Purchase Agreement dated June 27, 2012, warrants granted to Inter-Mountain thereunder, and a related Secured Convertible Note issued by us in favor of Inter-Mountain.Pursuant to Rule 416 under the Securities Act of 1933 (the “Act”), this registration statement shall also include such indeterminate number of additional shares of common stock as may be issuable upon any stock split, stock dividend, or similar transaction.The Secured Convertible Note is convertible into approximately 6,314,286 shares of ULURU Inc. common stock, and the warrants, if they all vest, are exercisable for approximately 3,142,857 shares of ULURU Inc. common stock, assuming all such shares of common stock issued at an offering price of $0.35 per share, which price is subject to adjustment.The 2,308,434 shares being registered in this registration statement represent a portion of the total shares issuable to Inter-Mountain , calculated as 30% of our public float as of July 24, 2012. (2) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) under the Act.The offering price per share and aggregate offering price are based on the average of the high and low sales price of the Registrant’s Common Stock on July 19, 2012, as reported on the OTCQB. (3) The shares of common stock were previously registered pursuant to Registration Statement No. 333-179517.Pursuant to Rule 415(a)(6) under the Securities Act, the filing fees previously paid in connection with the securities being registered hereunder will continue to be applied to the same. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(A), MAY DETERMINE. The information contained herein is subject to completion or amendment.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission becomes effective.This prospectus is not an offer to sell nor does it seek an offer to buy these securities in any state where the offer, solicitation, or sale is not permitted. SUBJECT TO COMPLETION, DATED , 2012 PROSPECTUS (Issuable upon conversion of secured convertible promissory note and exercise of warrants) This prospectus relates to the resale from time to time of up to 2,308,434 shares of common stock of ULURU Inc. (“we”, “our”, “us”, or the “Company”), a Nevada corporation, by Inter-Mountain Capital Corp. (“Inter-Mountain”), which shares are issuable by us upon the conversion from time to time of a Secured Convertible Note (the “Note”) pursuant to a Securities Purchase Agreement entered into as of June 27, 2012 (the “Purchase Agreement”) between us and Inter-Mountain, or upon the exercise by Inter-Mountain of certain warrants granted to Inter-Mountain in connection with the Securities Purchase Agreement (the “Warrants”).The Note is convertible into approximately 6,314,286 shares of our common stock, and the Warrants, if they all vest, are exercisable for approximately 3,142,857 shares of our common stock.Additional shares of ULURU Inc.’s common stock may be issued in the event of certain dilutive issuances or if conversions or redemptions occur during a period when the market price of our common stock price is below approximately $.44 per share. The 2,308,434 shares being registered hereunder represent a portion of the shares issuable to Inter-Mountain on conversion of the Note or exercise of the Warrants.This portion was calculated as being equal to 30% of the Company’s public float as of the date hereof, as provided in a Registration Rights Agreement entered into by us and Inter-Mountain in connection with the Securities Purchase Agreement.Notwithstanding the foregoing, under the issuance documents, at no point may the number of shares issuable to Inter-Mountain exceed the number of shares that, when aggregated with all other shares of common stock then held by Inter-Mountain or by its affiliates, would result in Inter-Mountain owning more than 4.99% of all of our outstanding common stock (or more than 9.99% of all of our outstanding stock during any period of time in which our market capitalization is less than $3 million). Inter-Mountain may be deemed to be an “underwriter” within the meaning of the Securities Act of 1933, as amended (the “Securities Act”) in connection with the resale of the shares to be issued under the Securities Purchase Agreement.No other underwriter or person has been engaged to facilitate the sale of shares of our common stock in this offering. We will not receive any proceeds from the sale of these shares of common stock offered by Inter-Mountain.All expenses of registration incurred in connection with this offering are being borne by us.None of the shares covered by this prospectus has been registered prior to the filing of the registration statement of which this prospectus is a part. Our common stock is presently quoted on the OTCQB™ marketplace, operated by the OTC Markets Group, under the symbol “ULUR”.On July 23, 2012, the last reported sale price of our common stock on the OTCQB™ marketplace was $0.26 per share. Investing in our shares involves a high degree of risk.See “Risk Factors” beginning on page 7 of this prospectus for more information. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus or the prospectus to which it relates is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is July 24, 2012. TABLE OF CONTENTS PROSPECTUS Page CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 1 SUMMARY OF THE OFFERING 5 RISK FACTORS 7 USE OF PROCEEDS 18 DETERMINATION OF OFFERING PRICE 18 SELLING STOCKHOLDER 18 MARKET PRICE OF COMMON STOCK 21 DIVIDEND POLICY 23 SUMMARY CONSOLIDATED FINANCIAL INFORMATION 24 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 DESCRIPTION OF BUSINESS 40 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 52 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 64 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 65 DESCRIPTION OF SECURITIES 66 PLAN OF DISTRIBUTION 71 LEGAL MATTERS 73 EXPERTS 73 INTEREST OF NAMED EXPERTS 73 INDEMNIFICATION OF DIRECTORS AND OFFICERS 73 WHERE YOU CAN FIND ADDITIONAL INFORMATION 75 INDEX TO FINANCIAL STATEMENTS 76 You may only rely on the information contained in this prospectus or that we have referred you to.We have not authorized anyone to provide you with different information.This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus.This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful.Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. Table of Contents Cautionary Note Regarding Forward-Looking Statements This prospectus and the other documents we have filed with the U.S. Securities and Exchange Commission (the “SEC”) that are incorporated herein by reference contain forward-looking statements that involve substantial risks and uncertainties.All statements, other than statements of historical facts, regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans, objectives of management or other financial items are forward-looking statements.The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “will,” “would” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements, and you should not place undue reliance on our forward-looking statements.Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements we make.We have included important factors in the cautionary statements included in this prospectus, particularly as set forth and incorporated by reference in the “Risk Factors” section above, that we believe could cause actual results or events to differ materially from the forward-looking statements that we make.Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures, collaborations or investments we may make. You should read this prospectus and the documents that we incorporate by reference in this prospectus completely and with the understanding that our actual future results may be materially different from what we expect.Except as required by applicable law, we undertake no obligation to publicly revise any forward-looking statements, whether as a result of new information, future events, or for any other reason. However, you should carefully review the risk factors set forth in other reports or documents we file from time to time with the SEC. PROSPECTUS SUMMARY This summary highlights certain information about our company and this offering appearing elsewhere in this prospectus and is qualified in its entirety by the more detailed information and financial statements included elsewhere in this prospectus.For a more complete understanding of this offering, you should read the entire prospectus carefully, including the risk factors and the financial statements.References in this prospectus to “we,” “us,” “our,” “Company,” and “Uluru” refer to ULURU Inc., a Nevada corporation.You should read both this prospectus together with additional information described below under the heading "Where You Can Find More Information". About Uluru We are a diversified specialty pharmaceutical company committed to developing and commercializing a broad range of innovative wound care and muco-adhesive film products based on our patented Nanoflex® and OraDiscTM drug delivery technologies, with the goal of improving outcomes for patients, health care professionals, and health care payers. Three of our products, described in more detail below, have been approved for marketing in various global markets.In addition, numerous additional products are under development utilizing our patented Nanoflex® and OraDiscTM drug delivery technologies. Altrazeal® Transforming Powder Dressing.Based on our Nanoflex® technology, we believe that our Altrazeal® Transforming Powder Dressing has the potential to change the way health care providers approach their treatment of wounds.Launched in September 2008, the product is indicated for exuding wounds such as partial thickness burns, donor sites, abrasions, surgical, acute and chronic wounds.Our Altrazeal® product was registered with the FDA as a 510(k) exempt product in June 2008.We plan on filing a 510(k) application to expand label claims to include pain. Since the roll-out of Altrazeal® in June 2008, there have been a number of positive clinical results which have been documented through the completion of one randomized clinical trial, the publishing of more than 35 poster presentations, and one peer reviewed article being published in an international indexed journal.Altrazeal® has contributed to improved healing and patient quality of life in many acute and chronic wounds, particularly in diabetic foot ulcers, venous ulcers, and geriatric wounds.Although the time to achieve the commercial success of Altrazeal® has taken longer than originally anticipated, we have refined our marketing strategy and are now focusing on a limited number of major wound types where the product exhibits clinical advantages and on particular sites of care, such as home health care, where barriers to entry are lower. Aphthasol® and Aptheal® (Amlexanox 5% Paste). Our Amlexanox 5% paste product is the first drug approved by the FDA for the treatment of canker sores.A Phase IV clinical study conducted in Northern Ireland was completed in November 2000 and results confirmed that our Amlexanox 5% paste was effective in preventing the formation of an ulcer when used at the first sign or symptom of the disease.We have entered into distribution agreements with third parties to market our Amlexanox 5% paste in the United States and several European countries. OraDisc™ A. OraDisc™ A was initially developed as a drug delivery system to treat canker sores with the same active ingredient (amlexanox) that is used in our Amlexanox 5% paste. We anticipate that higher amlexanox concentrations will be achieved at the disease site, increasing the effectiveness of the product.OraDisc™ A was approved by the FDA in September 2004. Our growth strategy is twofold: § Establish the foundation for a market leadership position in wound management by developing and commercializing a customer-focused portfolio of innovative wound care products based on the Nanoflex® technology to treat the various phases of wound healing; and § Develop our oral-transmucosal technology (OraDiscTM) and generate revenues through multiple licensing agreements. - 1 - Table of Contents Recent Developments Transition from NYSE Amex to OTCQB marketplace On March 9, 2012, our management and Board of Directors determined that it was in our best interest to voluntarily delist our common stock from the NYSE Amex LLC (the “Exchange”) despite the Exchange’s notice to us on February 3, 2012 indicating that the Exchange had accepted our plans of compliance and granted us an extension until April 2, 2012 to regain compliance with the continued listing standards of Section 1003(a)(iv) of the Exchange’s Company Guide and an extension until March 21, 2013 to regain compliance with the continued listing standards of Section 1003(a)(iii) of the Exchange’s Company Guide. On March 12, 2012, we notified the Exchange of our intention to file a Form 25 with the SEC to effect the voluntary delisting of our common stock from the Exchange and to move to the OTCQB™ marketplace (the “OTCQB”), operated by the OTC Markets Group.The OTCQB is a market tier for over-the-counter-traded companies that are registered and reporting with the SEC. On March 22, 2012, we filed the Form 25 with the SEC.Effective as of market open on April 2, 2012, our common stock began quotation and trading on the OTCQB under the symbol “ULUR”.We intend to continue to file reports pursuant to the requirements of the Securities Exchange Act of 1934, as amended. License Agreement On January 11, 2012, we executed a License and Supply Agreement (the “Melmed Agreement”) with Melmed Holding AG to market Altrazeal® throughout the European Union, Australia, New Zealand, North Africa, and the Middle East.Under the terms of the Melmed Agreement, we received licensing fees of $220,000 in 2012, will receive certain royalties on product sales within the territories, and will supply Altrazeal® at a price equal to 30% of the net sales price.Contemporaneous with the execution of the Melmed Agreement, we also executed a shareholders’ agreement for the establishment of Altrazeal Trading Ltd., a single purpose entity to be used for the exclusive marketing of Altrazeal® throughout the European Union, Australia, New Zealand, North Africa, and the Middle East.We received a non-dilutable 25% ownership interest in Altrazeal Trading Ltd. - 2 - Table of Contents Organizational History We were incorporated on September 17, 1987 under the laws of the State of Nevada, originally under the name Casinos of the World, Inc.From April 1993 to January 2002, the Company changed its name on four separate occasions, with Oxford Ventures, Inc. being the Company’s name on January 30, 2002. On December 2, 2003, we issued 8,625,000 shares pursuant to an Asset Purchase Agreement.On December 5, 2003, we declared a 2.25 stock dividend which increased the issued and outstanding shares from 10,528,276 common shares to 34,216,897 common shares.On March 1, 2004, we affected a 4 to 1 forward split, increasing our outstanding shares to 136,867,588. On October 12, 2005, we entered into a merger agreement with ULURU Inc., a Delaware corporation ("ULURU Delaware"), and Uluru Acquisition Corp., a wholly-owned Delaware subsidiary of ours formed on September 29, 2005. Under the terms of the agreement, Uluru Acquisition Corp. merged into ULURU Delaware, after ULURU Delaware had acquired the net assets of the topical component of Access Pharmaceuticals, Inc., under Section 368 (a) (1) (A) of the Internal Revenue Code. As a result of the merger, we acquired all of the issued and outstanding shares of ULURU Delaware under a stock exchange transaction, and ULURU Delaware became a wholly-owned subsidiary of the Company, its legal parent. However, for financial accounting and reporting purposes, ULURU Delaware is treated as the acquirer and is consolidated with its legal parent, similar to the accounting treatment given in a recapitalization. For accounting presentation purposes only, our net assets are treated as being acquired by ULURU Delaware at fair value as of the date of the stock exchange transaction, and the financial reporting thereafter has not been, and will not be, that of a development stage enterprise, since ULURU Delaware had substantial earned revenues from planned operations.Both companies have a December 31 fiscal year end. On March 29, 2006, we filed a Certificate of Amendment to the Articles of Incorporation in Nevada.This Certificate of Amendment authorized a 400:1 reverse stock split so thatevery 400 outstanding shares of common stock that each shareholder had at the close of business on March 29, 2006, represented one share of common stock.As a result of this reverse stock split, our issued and outstanding common stock was reduced from 340,396,081 pre-split shares of common stock to 851,094 post-split shares which include additional shares for fractional interests.The Certificate of Amendment also authorized a decrease in authorized shares of common stock from 400,000,000 shares, par value $.001 each, to 200,000,000, par value $.001 each, and authorized up to 20,000 shares of Preferred Stock, par value $.001. On March 31, 2006, we filed a Certificate of Amendment to the Articles of Incorporation in Nevada to change our name from "Oxford Ventures, Inc." to "ULURU Inc."On the same date, we moved our executive offices to Addison, Texas.On the same date, we acquired, through our wholly-owned subsidiary (Uluru Acquisition Corp.) a 100% ownership interest in ULURU Delaware through a merger of ULURU Delaware into Uluru Acquisition Corp.We acquired ULURU Delaware in exchange for 11,000,000 shares of our common stock. As a result of this merger, the former shareholders of ULURU Delaware owned an aggregate of 92.8% of the issued and outstanding shares of our common stock and the pre-merger shareholders of ours owned an aggregate of 7.2% of the issued and outstanding shares of our common stock. At the effective time of such merger, the members of the ULURU Delaware Board of Directors holding office immediately prior to such merger became our directors, and all persons holding offices of ULURU Delaware at the effective time continued to hold the same offices of the surviving corporation.Simultaneously, ULURU Inc.'s directors and officers immediately prior to the closing of such merger resigned from all of their respective positions with us. On May 31, 2006, ULURU Delaware filed a Certificate of Amendment to its Certificate of Incorporation in Delaware to change its name from "Uluru Inc." to "ULURU Delaware Inc." - 3 - Table of Contents On June 24, 2011, we filed a Certificate of Amendment to our Amended and Restated Articles of Incorporation (the "Certificate of Amendment") in Nevada, effecting a reverse stock split of the Company's common stock, par value $0.001 per share, at a ratio of fifteen pre-reverse shares for one post-reverse share.The reverse stock split was effective on June 29, 2011.Our stockholders approved the Certificate of Amendment at the reconvened Annual Meeting of Stockholders on June 16, 2011, and our Board of Directors authorized the implementation of the reverse stock split on June 22, 2011.As a result of this reverse stock split, our issued and outstanding common stock was reduced from 87,341,709 pre-reverse shares of common stock to 5,822,699 post-reverse shares of common stock.Any fractional shares that resulted from the reverse stock split were paid in cash to the stockholder. On September 13, 2011, we filed a Certificate of Designations of Preferences, Rights and Limitations of Series A Stock (the “Series A Certificate of Designations”) with the Secretary of State of the State of Nevada. Corporate Information Our principal executive offices are located at 4452 Beltway Drive, Addison, Texas75001, and our telephone number is (214) 905-5145.Our website is www.uluruinc.com.Information contained on, or that can be accessed through, our website is not incorporated by reference into this prospectus, and you should not consider information on our website to be part of this prospectus. - 4 - Table of Contents SUMMARY OF THE OFFERING Common stock covered by this prospectus 2,308,434 shares of common stock, par value $0.001, which shares are a portion of the total shares issuable upon conversion of a secured convertible note and upon exercise of certain warrants. Common Stock outstanding before this offering 8,086,398 shares of common stock, par value $0.001. Common stock to be outstanding after this offering 10,394,832 shares of common stock, par value $0.001. Use of proceeds We are not selling any shares of common stock in this offering and will not receive any proceeds from the resale of such common stock by the selling stockholder.To the extent that the selling stockholder exercises for cash any warrants covering any shares registered for resale under this prospectus, we would receive proceeds from such exercises at the rate of $0.35 per share.We intend to use any such proceeds for general corporate purposes, including working capital. Market for the common stock Our common stock is quoted and traded on the OTCQB under the symbol “ULUR”. Risk factors You should carefully read and consider the information set forth under “Risk Factors,” together with all of the other information set forth in this prospectus, before deciding to invest in the shares offered by this prospectus. This offering relates to the resale from time to time of up to 2,308,434 shares of our common stock by Inter-Mountain, which shares are issuable by us upon the conversion from time to time of the Note pursuant to the Securities Purchase Agreement dated June 27, 2012, or upon the exercise by Inter-Mountain of the Warrants.The Note is convertible into approximately 6,314,286 shares of our common stock, and the Warrants, if they all vest, are exercisable for approximately 3,142,857 shares of our common stock.Additional shares of our common stock may be issued in the event of certain dilutive issuances or if conversions or redemptions occur during a period when the market price of the common stock is below approximately $0.44 per share. The 2,308,434 shares being registered hereunder represent a portion of the shares issuable to Inter-Mountain on conversion of the Note or exercise of the Warrants.This portion was calculated as being equal to 30% of the Company’s public float as of the date hereof, as provided in a Registration Rights Agreement entered into by us and Inter-Mountain in connection with the Purchase Agreement.Notwithstanding the foregoing, under the issuance documents, at no point may the number of shares issuable to Inter-Mountain exceed the number of shares that, when aggregated with all other shares of common stock then held by Inter-Mountain or by its affiliates, would result in Inter-Mountain owning more than 4.99% of all of our outstanding common stock (or more than 9.99% of all of our outstanding stock during any period of time in which our market capitalization is less than $3 million). - 5 - Table of Contents The Purchase Agreement and the Note were entered into on June 27, 2012.The purchase price for the Note was paid $500,000 at closing in cash and $1,500,000 in the form of six promissory notes in favor of Uluru in the principal amount of $250,000 (the “Investor Notes”), each of which becomes due as the outstanding balance under the Note is reduced to a certain level.The purchase price of the Note also reflected a $200,000 original issue discount and $10,000 in attorney’s fees. The Purchase Agreement also includes representations and warranties, restrictive covenants, and indemnification provisions standard for similar transactions. At our option, subject to certain volume, price, and other conditions, the monthly installment payments on the Note may be paid in whole, or in part, in cash or in common stock, $0.001 par value of our common stock.If the monthly installment is paid in common stock, such shares being issued will be based on a price that is 80% of the average of the three lowest volume weighted average prices of the shares of common stock during the preceding twenty trading days.The percentage declines to 70% if the average of the three lowest volume weighted average prices of the shares of common stock during the preceding twenty trading days is less than $0.05. At the option of Inter-Mountain, the outstanding principal balance of the Note may be converted into shares of common stock at a conversion price of $0.35 per share, subject to certain pricing adjustments and ownership limitations.The initial tranche is $710,000 and the six subsequent tranches are each $250,000, plus interest.At our option, the outstanding principal balance of the Note, or a portion thereof, may be prepaid in cash at 120% of the amount elected to be prepaid.The Note is secured by a Security Agreement pursuant to which we granted to Inter-Mountain a first-priority security interest in the assets held by the Company. As part of the convertible debt financing, Inter-Mountain will also receive a total of seven warrants (the “Warrants”) to purchase, if they all vest, an aggregate of 3,142,857 shares of common stock, which number of shares could increase based upon the terms and conditions of the Warrants.The Warrants have an exercise price of $0.35 per share, subject to certain pricing adjustments, and are exercisable, subject to vesting provisions and ownership limitations, until June 27, 2017.The Warrant for the initial 785,714 shares of common stock vests immediately.Each of the other Warrants vest upon the payment by the holder of each of the six Investor Notes. As part of the convertible debt financing, we entered into a Registration Rights Agreement whereby we agreed to prepare and file with the SEC a registration statement for the number of shares no later than July 27, 2012 and to cause such registration statement to be declared effective no later than ninety days after such filing with the SEC and to keep such registration statement effective for a period of no less than one hundred and eighty days.The Registration Rights Agreement also grants Inter-Mountain piggy-back registration rights with respect to future offerings by the Company. The number of shares of common stock outstanding before and after this offering is based on 8,086,398 outstanding as of May 31, 2012 and excludes: § shares of our common stock subject to outstanding warrants as of May 31, 2012, having a weighted average exercise price of $2.45 per share; § shares of our common stock subject to outstanding stock options as of May 31, 2012, having a weighted average exercise price of $14.11 per share; § shares of our common stock subject to vesting of restricted stock grants as of May 31, 2012; § shares of our common stock reserved for future issuance pursuant to our existing 2006 Equity Incentive Plan as of May 31, 2012; § shares of our common stock for the potential conversion of the June 2011 convertible note in the principal amount of $140,000; § shares of our common stock for the potential conversion of the July 2011 convertible note in the principle amount of $125,000; and § shares of our common stock for the potential conversion of Series A Preferred Stock issuable to Ironridge Global as of May 31, 2012. § additional shares issuable upon conversion of the Note or exercising the Warrants but that are not registered hereunder, subject to increase in connection with dilutive issuances and when redemptions or conversions occur during periods when our market price is below approximately $0.44 per share. - 6 - Table of Contents RISK FACTORS An investment in our securities involves a high degree of risk.Before making an investment decision you should carefully consider the risks described below and the risks and uncertainties described in the accompanying prospectus and in our Form 10-K for the year ended December 31, 2011, which is incorporated by reference herein, and the other information set forth or incorporated by reference in this prospectus.Additional risks and uncertainties that we are unaware of or that we believe are not material at this time could also materially adversely affect our business, financial condition or results of operations. In any case, the value of our common stock could decline, and you could lose all or part of your investment. You should also refer to our financial statements and the notes to those statements, which are incorporated by reference in this prospectus.See also the information contained under the heading “Cautionary Note Regarding Forward Looking Statements” immediately above. Risks Related to Our Operations Our management and our independent registered public accounting firm, in their report on our financial statements as of and for the year ended December 31, 2011, have concluded that due to our need for additional capital, and the uncertainties surrounding our ability to raise such funding, substantial doubt exists as to our ability to continue as a going concern. Our audited financial statements for the fiscal year ended December 31, 2011, were prepared on a going concern basis in accordance with United States generally accepted accounting principles.The going concern basis of presentation assumes that we will continue in operation for the next twelve months and will be able to realize our assets and discharge our liabilities and commitments in the normal course of business and do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from our inability to continue as a going concern.Our management and our independent registered public accounting firm have concluded that due to our need for additional capital, and the uncertainties surrounding our ability to raise such funding, substantial doubt exists as to our ability to continue as a going concern.We may be forced to reduce our operating expenses, raise additional funds, principally through the additional sales of our securities or debt financings, or enter into a corporate partnership to meet our working capital needs. However, we cannot guarantee that we will be able to obtain sufficient additional funds when needed or that such funds, if available, will be obtainable on terms satisfactory to us.If we are unable to raise sufficient additional capital or complete a strategic transaction, we may be unable to continue to fund our operations, develop our product candidates or realize value from our assets and discharge our liabilities in the normal course of business.These uncertainties raise substantial doubt about our ability to continue as a going concern.If we become unable to continue as a going concern, we may have to liquidate our assets, and might realize significantly less than the values at which they are carried on our financial statements, and stockholders may lose all or part of their investment in our common stock. Our cash and cash equivalents may not be sufficient to fund our operations beyond the fourth quarter of 2012. Assuming our current costs of operations remain relatively unchanged over the next several months, our present cash and cash equivalents, together with anticipated proceeds from the sale of our equities,may not be sufficient to fund our operations beyond the fourth quarter of 2012.Unless we are able to raise additional funds from our financing efforts prior to such time, we may not be able to support our operations and may be forced to cease operations and dissolve the Company.Although we believe we have been prudent in this assessment of the rate at which its cash and cash equivalents may be expended, no assurance can be given that such assessment will prove accurate and readers are therefore cautioned not to place undue reliance thereon. - 7 - Table of Contents We do not have significant operating revenue and we may never attain profitability. Our ability to achieve significant revenue or profitability depends upon our ability to successfully complete the development of product candidates, to develop and obtain patent protection and regulatory approvals for our product candidates and to manufacture and commercialize the resulting products.We may not generate significant revenues or profits from the sale of these products in the future.Furthermore, we may not be able to ever successfully identify, develop, commercialize, patent, manufacture, obtain required regulatory approvals and market any additional products.Moreover, even if we do identify, develop, commercialize, patent, manufacture, and obtain required regulatory approvals to market additional products, we may not generate revenues or royalties from commercial sales of these products for a significant number of years, if at all.Therefore, our proposed operations are subject to all the risks inherent in the establishment of a new business enterprise. In the next few years, our revenues may be limited to minimal product sales and royalties, amounts that we receive under strategic partnerships and research or product development collaborations that we may establish and, as a result, we may be unable to achieve or maintain profitability in the future or to achieve significant revenues to fund our operations. A failure to obtain necessary additional capital in the future could jeopardize our operations. We may not be able to obtain additional financing on terms acceptable to us, if at all. If we raise additional funds by selling equity securities, the relative equity ownership of our existing investors would be diluted and the new investors could obtain terms more favorable than previous investors.A failure to obtain additional funding to support our working capital and operating requirements could prevent us from making expenditures that are needed to allow us to maintain our operations. Our financial condition may limit our ability to borrow funds or to raise additional equity as may be required to fund our future operations. Our ability to borrow funds or raise additional equity may be limited by our financial condition.Additionally, events such as our inability to continue to reduce our loss from continuing operations, could adversely affect our liquidity and our ability to attract additional funding as required. Our future financial results could be adversely impacted by asset impairments or other charges. Accounting Standards Codification (“ASC”) Topic 350-30, Intangibles Other than Goodwill requires that we test goodwill and other intangible assets determined to have indefinite lives for impairment on an annual, or on an interim basis if certain events occur or circumstances change that would reduce the fair value of a reporting unit below its carrying value or if the fair value of intangible assets with indefinite lives falls below their carrying value. In addition, under ASC Topic 350-30, long-lived assets with finite lives are tested for impairment whenever events or changes in circumstances indicate that its carrying value may not be recoverable. A significant decrease in the fair value of a long-lived asset, an adverse change in the extent or manner in which a long-lived asset is being used or in its physical condition or an expectation that a long-lived asset will be sold or disposed of significantly before the end of its previously estimated life are among several of the factors that could result in an impairment charge. We evaluate intangible assets determined to have indefinite lives for recoverability whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. These events or circumstances could include a significant change in the business climate, legal factors, operating performance indicators, competition, sales or disposition of a significant portion of the business, or other factors such as a decline in our market value below our book value for an extended period of time. We evaluate the estimated lives of all intangible assets on an annual basis, to determine if events and circumstances continue to support an indefinite useful life or the remaining useful life, as applicable, or if a revision in the remaining period of amortization is required. The amount of any such annual or interim impairment charge could be significant, and could have a material adverse effect on reported financial results for the period in which the charge is taken. - 8 - Table of Contents Failure to achieve and maintain effective internal controls could have a material adverse effect on our business. Effective internal controls are necessary for us to provide reliable financial reports.If we cannot provide reliable financial reports, our operating results could be harmed.All internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems determined to be effective can only provide reasonable assurance with respect to financial preparation and presentation. While we continue to evaluate and improve our internal controls, we cannot be certain that these measures will ensure that we implement and maintain adequate controls over our financial processes and reporting in the future.Any failure to implement required new or improved controls, or difficulties encountered in their implementation, could harm our operating results or cause us to fail to meet our reporting obligations. If we fail to maintain the adequacy of our internal controls, as such standards are modified, supplemented or amended from time to time; we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal control over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act.Failure to achieve and maintain an effective internal control environment could cause investors to lose confidence in our reported financial information, which could have a material adverse effect on our stock price. The success of our research and development activities, upon which we primarily focus, is uncertain. Our primary focus is on our research and development activities and the commercialization of products covered by proprietary biopharmaceutical patents and applications.Research and development activities, by their nature, preclude definitive statements as to the time required and costs involved in reaching certain objectives.Actual research and development costs, therefore, could exceed budgeted amounts and estimated time frames may require extension.Cost overruns, unanticipated regulatory delays or demands, unexpected adverse side effects or insufficient therapeutic efficacy will prevent or substantially slow our research and development effort and our business could ultimately suffer. We may not successfully commercialize our product candidates. Our product candidates are subject to the risks of failure inherent in the development of pharmaceuticals based on new technologies and our failure to develop safe, commercially viable products would severely limit our ability to become profitable or to achieve significant revenues.We may be unable to successfully commercialize our product candidates because: § some or all of our product candidates may be found to be unsafe or ineffective or otherwise fail to meet applicable regulatory standards or receive necessary regulatory clearances; § our product candidates, if safe and effective, may be too difficult to develop into commercially viable products; § it may be difficult to manufacture or market our product candidates in a large scale; § proprietary rights of third parties may preclude us from marketing our product candidates; and § third parties may market superior or equivalent products. - 9 - Table of Contents If we are unable to establish and maintain effective sales, marketing and distribution capabilities, or to enter into agreements with third parties to do so, we will be unable to successfully commercialize Altrazeal®. We are marketing and selling Altrazeal® through a combination of our own sales force and a network of independent sales representatives (“ISR’s”) in the United States but have only limited experience thus far with marketing, sales or distribution of wound care products. If we are unable to establish the capabilities to sell, market and distribute Altrazeal®, either through our own sales force, our existing ISR capabilities or by entering into agreements with others, or to maintain such capabilities in countries where we have already commenced commercial sales, we will not be able to successfully sell Altrazeal®. In that event, we will not be able to generate significant revenues. We cannot guarantee that we will be able to establish and maintain our own sales force, our ISR capabilities or enter into and maintain any marketing or distribution agreements with third-party providers on acceptable terms, if at all. Even if we hire ISR’s or qualified sales and marketing personnel we need in the United States to support our objectives, or enter into marketing and distribution agreements with third parties on acceptable terms, we may not do so in an efficient manner or on a timely basis. We may not be able to correctly judge the size and experience of the sales and marketing force and the scale of distribution capabilities necessary to successfully market and sell Altrazeal®. Establishing and maintaining sales, marketing and distribution capabilities are expensive and time-consuming. Our expenses associated with building up and maintaining the sales force and distribution capabilities may be disproportional compared to the revenues we may be able to generate on sales of Altrazeal®. We cannot guarantee that we will be successful in commercializing Altrazeal®. We may be unable to successfully develop, market, or commercialize our products or our product candidates without establishing new relationships and maintaining current relationships. Our strategy for the research, development and commercialization of our potential pharmaceutical products may require us to enter into various arrangements with corporate and academic collaborators, licensors, licensees and others, in addition to our existing relationships with other parties.Specifically, we may need to joint venture, sublicense or enter other marketing arrangements with parties that have an established marketing capability or we may choose to pursue the commercialization of such products.Furthermore, if we maintain and establish arrangements or relationships with third parties, our business may depend upon the successful performance by these third parties of their responsibilities under those arrangements and relationships.Our ability to successfully commercialize, and market our products and product candidates could be limited if a number of our existing relationships were terminated. - 10 - Table of Contents We may be unable to successfully manufacture our products and our product candidates in clinical quantities or for commercial purposes without the assistance of contract manufacturers, which may be difficult for us to obtain and maintain. We have limited experience in the manufacture of pharmaceutical products in clinical quantities or for commercial purposes, and we may not be able to manufacture any new pharmaceutical products that we may develop.As a result, we have established, and in the future intend to establish, arrangements with contract manufacturers to supply sufficient quantities of products to conduct clinical trials and for the manufacture, packaging, labeling, and distribution of finished pharmaceutical products.If we are unable to contract for a sufficient supply of our pharmaceutical products on acceptable terms, our preclinical and human clinical testing schedule may be delayed, resulting in the delay of our clinical programs and submission of product candidates for regulatory approval, which could cause our business to suffer.Our business could suffer if there are delays or difficulties in establishing relationships with manufacturers to produce, package, label and distribute our finished pharmaceutical or other medical products, if any, and the market introduction and subsequent sales of such products.Moreover, contract manufacturers that we may use must adhere to current Good Manufacturing Practices, as required by FDA.In this regard, the FDA will not issue a pre-market approval or product and establishment licenses, where applicable, to a manufacturing facility for the products until the manufacturing facility passes a pre-approval plant inspection.If we are unable to obtain or retain third party manufacturing on commercially acceptable terms, we may not be able to commercialize our products as planned.Our potential dependence upon third parties for the manufacture of our products may adversely affect our ability to generate profits or acceptable profit margins and our ability to develop and deliver such products on a timely and competitive basis. We may incur substantial product liability expenses due to the use or misuse of our products for which we may be unable to obtain insurance coverage. Our business exposes us to potential liability risks that are inherent in the testing, manufacturing and marketing of pharmaceutical products. These risks will expand with respect to our drug candidates, if any, that receive regulatory approval for commercial sale, and we may face substantial liability for damages in the event of adverse side effects or product defects identified with any of our products that are used in clinical tests or marketed to the public. We generally procure product liability insurance for product candidates that are undergoing human clinical trials. Product liability insurance for the biotechnology industry is generally expensive, if available at all, and as a result, we may be unable to obtain insurance coverage at acceptable costs or in sufficient amount in the future, if at all. We may be unable to satisfy any claims for which we may be held liable as a result of the use or misuse of products which we have developed, manufactured or sold and any such product liability could adversely affect our business, operating results or financial condition. We may incur significant liabilities if we fail to comply with stringent environmental regulations. Our research and development processes involve the controlled use of hazardous materials.We are subject to a variety of federal, state and local governmental laws and regulations related to the use, manufacture, storage, handling, and disposal of such material and certain waste products.Although we believe that our activities and our safety procedures for storing, using, handling and disposing of such material comply with the standards prescribed by such laws and regulations, the risk of accidental contamination or injury from these materials cannot be completely eliminated.In the event of such accident, we could be held liable for any damages that result and any such liability could exceed our resources. Additional federal, state, foreign and local laws and regulations affecting our operations may be adopted in the future, including laws related to climate change.We may incur substantial costs to comply with these laws or regulations.Additionally, we may incur substantial fines or penalties if we violate any of these laws or regulations. - 11 - Table of Contents Our ability to successfully develop and commercialize our drug or device candidates will substantially depend upon the availability of reimbursement funds for the costs of the resulting drugs or devices and related treatments. The successful commercialization of, and the interest of potential collaborative partners to invest in the development of our drug or device candidates, may depend substantially upon the reimbursement at acceptable levels of the costs of the resulting drugs or devices and related treatments from government authorities, private health insurers and other organizations, including health maintenance organizations, or HMOs.To date, the costs of our marketed products Altrazeal® and Aphthasol® generally have been reimbursed at acceptable levels; however, the amount of such reimbursement in the United States or elsewhere may be decreased in the future or may be unavailable for any drugs or devices that we may develop in the future.Limited reimbursement for the cost of any drugs or devices that we develop may reduce the demand for, or price of such drugs or devices, which would hamper our ability to obtain collaborative partners to commercialize our drugs or devices, or to obtain a sufficient financial return on our own manufacture and commercialization of any future drugs or devices. Intense competition may limit our ability to successfully develop and market commercial products. The biotechnology and pharmaceutical industries are intensely competitive and subject to rapid and significant technological change. Our competitors in the United States and elsewhere are numerous and include, among others, major multinational pharmaceutical, device, and chemical companies, specialized biotechnology firms and universities and other research institutions. In the area of wound management and burn care, which is the primary focus of our commercialization and development activities, a number of companies are developing or evaluating new technology approaches.Significantly larger companies compete in this marketplace including Smith & Nephew plc, Kinetic Concepts, Inc., ConvaTec Inc., Systagenix Wound Management Limited, 3M Company, Molnlycke Health Care, and numerous other companies.We expect that technological developments will occur at a rapid rate and that competition is likely to intensify as various alternative technologies achieve similar if not identical advantages. Prescription steroids such as Kenalog in OraBase, developed by Bristol-Myers Squibb, may compete with our commercialized Aphthasol® product. OTC products including Orajel (Church and Dwight) and Anbesol (Wyeth Consumer Healthcare) also compete in the aphthous ulcer market. Many of these competitors have and employ greater financial and other resources, including larger research and development, marketing and manufacturing organizations.As a result, our competitors may successfully develop technologies and drugs that are more effective or less costly than any that we are developing or which would render our technology and future products obsolete and noncompetitive. In addition, some of our competitors have greater experience than we do in conducting preclinical and clinical trials and may obtain FDA and other regulatory approvals for product candidates more rapidly than we do.Companies that complete clinical trials obtain required regulatory agency approvals and commence commercial sale of their products before their competitors may achieve a significant competitive advantage.Products resulting from our research and development efforts or from our joint efforts with collaborative partners therefore may not be commercially competitive with our competitors’ existing products or products under development. - 12 - Table of Contents The market may not accept any pharmaceutical products that we successfully develop. The drugs and devices that we are attempting to develop may compete with a number of well-established drugs and devices manufactured and marketed by major pharmaceutical companies.The degree of market acceptance of any drugs or devices developed by us will depend on a number of factors, including the establishment and demonstration of the clinical efficacy and safety of our drug candidates, the potential advantage of our drug candidates over existing therapies and the reimbursement policies of government and third-party payers.Physicians, patients or the medical community in general may not accept or use any drugs or devices that we may develop independently or with our collaborative partners and if they do not, our business could suffer. Trends toward managed health care and downward price pressure on medical products and services may limit our ability to profitably sell any drugs or devices that we develop. Lower prices for pharmaceutical products may result from: § Third-party payers’ increasing challenges to the prices charged for medical products and services; § The trend toward managed health care in the Unites States and the concurrent growth of HMOs and similar organizations that can control or significantly influence the purchase of healthcare services and products; and § Legislative proposals to reform healthcare or reduce government insurance programs. The cost containment measures that healthcare providers are instituting, including practice protocols and guidelines and clinical pathways, and the effect of any healthcare reform, could limit our ability to profitably sell any drugs or devices that we may successfully develop.Moreover, any future legislation or regulation, if any, relating to the healthcare industry or third-party coverage and reimbursement, may cause our business to suffer. Our business could suffer if we lose the services of, or fail to attract, key personnel. We are highly dependent upon the efforts of our senior management and scientific team.The loss of the services of one or more of these individuals could delay or prevent the achievement of our research, development, marketing, or product commercialization objectives.While we have employment agreements with our senior management, their employment may be terminated at any time.We do not maintain any "key-man" insurance policies on any of our senior management and we do not intend to obtain such insurance.In addition, due to the specialized scientific nature of our business, we are highly dependent upon our ability to attract and retain qualified scientific and technical personnel.In view of the stage of our development and our research and development programs, we have restricted our hiring to a small sales team, research scientists and a small administrative staff and we have made only limited investments in manufacturing, production or regulatory compliance resources.There is intense competition among major pharmaceutical and chemical companies, specialized biotechnology firms and universities and other research institutions for qualified personnel in the areas of our activities, however, and we may be unsuccessful in attracting and retaining these personnel. There can be no assurance if we will receive any cash proceeds from the sale of common stock to Ironridge Global. Under the terms of the Common Stock Purchase Agreement, Ironridge Global elected to pay for the shares of common stock by issuing to us a secured promissory note.Therefore, it is possible that the promissory note may not be paid upon maturity, and that we may be unable to perfect or collect upon some or all of the underlying collateral. - 13 - Table of Contents Risks Related to Development, Clinical Testing and Regulatory Approval We are subject to extensive governmental regulation which increases our cost of doing business and may affect our ability to commercialize any new products that we may develop. The FDA and comparable agencies in foreign countries impose substantial requirements upon the introduction of pharmaceutical products through lengthy and detailed laboratory, preclinical and clinical testing procedures and other costly and time-consuming procedures to establish their safety and efficacy. Some of our products and product candidates require receipt and maintenance of governmental approvals for commercialization. Preclinical and clinical trials and manufacturing of our product candidates will be subject to the rigorous testing and approval processes of the FDA and corresponding foreign regulatory authorities. Satisfaction of these requirements typically takes a significant number of years and can vary substantially based upon the type, complexity and novelty of the product. Due to the time consuming and uncertain nature of the drug and device candidate development process and the governmental approval process described above, we cannot assure you when we, independently or with our collaborative partners, might submit a New Drug Application (“NDA”), or a 510(k), for FDA or other regulatory review. Government regulation also affects the manufacturing and marketing of pharmaceutical and medical device products. Government regulations may delay marketing of our potential drugs or potential medical devices for a considerable or indefinite period of time, impose costly procedural requirements upon our activities and furnish a competitive advantage to larger companies or companies more experienced in regulatory affairs. Delays in obtaining governmental regulatory approval could adversely affect our marketing as well as our ability to generate significant revenues from commercial sales. Our drug or device candidates may not receive FDA or other regulatory approvals on a timely basis or at all. Moreover, if regulatory approval of a drug or device candidate is granted, such approval may impose limitations on the indicated use for which such drug or device may be marketed. Even if we obtain initial regulatory approvals for our drug or device candidates, our drugs or devices and our manufacturing facilities would be subject to continual review and periodic inspection, and later discovery of previously unknown problems with a drug, or device, manufacturer or facility may result in restrictions on the marketing or manufacture of such drug or device, including withdrawal of the drug or device from the market. The FDA and other regulatory authorities stringently apply regulatory standards and failure to comply with regulatory standards can, among other things, result in fines, denial or withdrawal of regulatory approvals, product recalls or seizures, operating restrictions and criminal prosecution. The uncertainty associated with preclinical and clinical testing may affect our ability to successfully commercialize new products. Before we can obtain regulatory approvals for the commercial sale of our potential products, the product candidates may be subject to extensive preclinical and clinical trials to demonstrate their safety and efficacy in humans. In this regard, for example, adverse side effects can occur during the clinical testing of a new drug on humans which may delay ultimate FDA approval or even lead us to terminate our efforts to develop the product for commercial use. Companies in the biotechnology industry have suffered significant setbacks in advanced clinical trials, even after demonstrating promising results in earlier trials. The failure to adequately demonstrate the safety and efficacy of a product candidate under development could delay or prevent regulatory approval of the product candidate. A delay or failure to receive regulatory approval for any of our product candidates could prevent us from successfully commercializing such candidates and we could incur substantial additional expenses in our attempts to further develop such candidates and obtain future regulatory approval. - 14 - Table of Contents Risks Related to Our Intellectual Property We may not be successful in protecting our intellectual property and proprietary rights. Our success depends, in part, on our ability to obtain U.S. and foreign patent protection for our drug and device candidates and processes, preserve our trade secrets and operate our business without infringing the proprietary rights of third parties.Legal standards relating to the validity of patents covering pharmaceutical and biotechnology inventions and the scope of claims made under such patents are still developing and there is no consistent policy regarding the breadth of claims allowed in biotechnology patents.The patent position of a biotechnology firm is highly uncertain and involves complex legal and factual questions.We cannot assure you that any existing or future patents issued to, or licensed by, us will not subsequently be challenged, infringed upon, invalidated or circumvented by others.As a result, although we, together with our subsidiaries, are the owner of U.S. patents and U.S. patent applications now pending, and European patents and European patent applications, we cannot assure you that any additional patents will issue from any of the patent applications owned by us.Furthermore, any rights that we may have under issued patents may not provide us with significant protection against competitive products or otherwise be commercially viable. In addition, patents may have been granted to third parties or may be granted covering products or processes that are necessary or useful to the development of our product candidates.If our product candidates or processes are found to infringe upon the patents or otherwise impermissibly utilize the intellectual property of others, our development, manufacture and sale of such product candidates could be severely restricted or prohibited. In such event, we may be required to obtain licenses from third parties to utilize the patents or proprietary rights of others.We cannot assure you that we will be able to obtain such licenses on acceptable terms, if at all.If we become involved in litigation regarding our intellectual property rights or the intellectual property rights of others, the potential cost of such litigation, regardless of the strength of our legal position, and the potential damages that we could be required to pay could be substantial. Risks Related to Our Common Stock and this Offering An investment in our common stock may be less attractive because it is not traded on a recognized public market. On March 12, 2012, we notified the NYSE Amex LLC (the “Exchange”) of our intention to file a Form 25 with the SEC, on March 22, 2012, to effect the voluntary delisting of our common stock from the Exchange as we intend to move to the OTCQB.On April 2, 2012, our common stock began quotation and trading on the OTCQB.The OTCQB is a market tier for over-the-counter-traded companies that are registered and reporting with the SEC.The OTCQB is viewed by most investors as a less desirable, and less liquid, marketplace.As a result, an investor may find it more difficult to purchase, dispose of or obtain accurate quotations as to the value of our common stock. - 15 - Table of Contents Our common stock is subject to "penny stock" regulations and restrictions on initial and secondary broker-dealer sales. The SEC has adopted regulations which generally define “penny stock” to be any listed, trading equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions.The regulations require that prior to any non-exempt buy/sell transaction in a penny stock, a disclosure schedule proscribed by the SEC relating to the penny stock market must be delivered by a broker-dealer to the purchaser of such penny stock.This disclosure must include the amount of commissions payable to both the broker-dealer and the registered representative and current price quotations for our common stock.The regulations also require that monthly statements be sent to holders of penny stock that disclose recent price information for the penny stock and information of the limited market for penny stocks.These requirements adversely affect the market liquidity of our common stock. Our common stock is subject to Rules 15g-1 through 15g-9 under the Exchange Act, which imposes certain sales practice requirements on broker-dealers who sell our common stock to persons other than established customers and "accredited investors" (as defined in Rule 501(c) of the Securities Act).For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to the sale.This rule adversely affects the ability of broker-dealers to sell our common stock and may affect your ability to sell your shares of our common stock in the secondary market. We do not expect to pay dividends in the foreseeable future. We do not anticipate paying cash dividends on our common stock in the foreseeable future. Any payment of cash dividends will depend on our financial condition, results of operations, capital requirements and other factors and will be at the discretion of our board of directors.Accordingly, you will have to rely on appreciation in the price of our common stock, if any, to earn a return on your investment in our common stock. Furthermore, we may in the future become subject to contractual restrictions on, or prohibitions against, the payment of dividends. Provisions of our charter documents could discourage an acquisition of our Company that would benefit our stockholders and may have the effect of entrenching, and making it difficult to remove, management. Provisions of our Certificate of Incorporation and Bylaws may make it more difficult for a third party to acquire control of our Company, even if a change in control would benefit our stockholders.In particular, shares of our preferred stock may be issued in the future without further stockholder approval and upon such terms and conditions, and having such rights, privileges and preferences, as our Board of Directors may determine, including for example, rights to convert into our common stock.The rights of the holders of our common stock will be subject to, and may be adversely affected by, the rights of the holders of any of our preferred stock that may be issued in the future.The issuance of our preferred stock, while providing desirable flexibility in connection with possible acquisitions and other corporate purposes, could have the effect of making it more difficult for a third party to acquire control of us.This could limit the price that certain investors might be willing to pay in the future for shares of our common stock and discourage these investors from acquiring a majority of our common stock. Our stockholders may experience substantial dilution in the value of their investment if we issue additional shares of our capital stock. Our charter allows us to issue up to 200,000,000 shares of our common stock and to issue and designate the rights of, without stockholder approval, up to 20,000 shares of preferred stock. In the event we issue additional shares of our capital stock, dilution to our stockholders could result. In addition, if we issue and designate a class of preferred stock, these securities may provide for rights, preferences or privileges senior to those of holders of our common stock. - 16 - Table of Contents Substantial sales of our common stock could lower our stock price. The market price for our common stock could drop as a result of sales of a large number of our presently outstanding shares of common stock or shares that we may issue or be obligated to issue in the future.We are registering 2,308,434 shares of our common stock under this registration statement for issuance upon conversion from time to time of the Note and upon exercise of the Warrants.Additional shares may be issued under the Notes and the Warrants and resold into the market under Rule 144.These shares may be sold into the public market by Inter-Mountain, which could in turn cause the market price of our common stock to decline. Future sales of our common stock may depress the market price of our common stock and cause stockholders to experience dilution. The market price of our common stock could decline as a result of sales of substantial amounts of our common stock in the public market.The Note is convertible into approximately up to 6,314,286 shares of our common stock, and the Warrants are exercisable, if they all vest, for approximately up to 3,142,857 shares of our common stock.We are registering under this registration statement a portion of the total shares issuable under the Note and the Warrants, which portion is an amount equal to 30% of our public float as of the date of the initial filing of this registration statement. We may issue additional shares of common stock through one or more equity transactions in the future to satisfy our capital and operating needs; however, such transactions will be subject to market conditions and there can be no assurance any such transaction will be completed.If we sell shares in the future, the prices at which we sell these future shares will vary, and these variations may be significant.Purchasers of the shares we sell pursuant to future offerings, as well as our existing stockholders, will experience significant dilution if we sell these future shares at prices significantly below the price at which previous stockholders invested. Inter-Mountain will pay less than the then-prevailing market price for our common stock. At our option, subject to certain volume, price, and other conditions, we may pay a monthly installment due to Inter-Mountain under the Note in whole or in part in either cash or in common stock.If we elect to pay any part of a monthly installment in stock, the shares to be issued will be based on a price that is 80% of the average of the three lowest volume weighted average prices of the shares of our common stock during the preceding twenty trading days.The percentage declines to 70% if the average of the three lowest volume weighted average prices of the shares of our common stock during the preceding twenty trading days is less than $0.05.Inter-Mountain has a financial incentive to sell our common stock immediately upon receiving the shares to realize the profit equal to the difference between the discounted price and the market price.If Inter-Mountain sells the shares, the price of our common stock could decrease. - 17 - Table of Contents USE OF PROCEEDS We are not selling any shares of common stock in this offering and will not receive any proceeds from the resale of such common stock by Inter-Mountain.To the extent that Inter-Mountain exercises for cash any warrants covering any shares registered for resale under this prospectus, we would receive proceeds from such exercises at the rate of $0.35 per share.We intend to such any such proceeds for general corporate purposes, including working capital. DETERMINATION OF OFFERING PRICE The offering price of the common shares offered by this prospectus is being determined by the selling stockholder on a transaction-by-transaction basis based upon factors that the selling stockholder considers appropriate.The offering prices determined by the selling stockholder may, or may not, relate to a current market price but should not, in any case, be considered an indication of the actual value of the common shares.We do not have any influence over the price at which the selling stockholder offers or sells the common shares offered by this prospectus. SELLING STOCKHOLDER All of the offered shares are to be sold by an existing holder of securities. The selling stockholder, Inter-Mountain Capital Corp., may acquire the shares of common stock that may be offered and sold hereunder upon the conversion or redemption of the Note and the exercise of Warrants described below and acquired pursuant to the Securities Purchase Agreement dated June 27, 2012 with Inter-Mountain.The Note is convertible into approximately 6,314,286 shares of our common stock, and the Warrants are exercisable, if they all vest, for approximately 3,142,857 shares of our common stock.Additional shares of our common stock may be issued in the event of certain dilutive issuances or if conversions or redemptions occur during a period when the market price of the common stock is below approximately $0.44 per share. The 2,308,434 shares being registered hereunder represent a portion of the shares issuable to Inter-Mountain on conversion of the Note or exercise of the Warrants.This portion was calculated as being equal to 30% of the Company’s public float as of the date hereof, as provided in a Registration Rights Agreement entered into by us and Inter-Mountain in connection with the Purchase Agreement.Notwithstanding the foregoing, under the issuance documents, at no point may the number of shares issuable to Inter-Mountain exceed the number of shares that, when aggregated with all other shares of common stock then held by Inter-Mountain or by its affiliates, would result in Inter-Mountain owning more than 4.99% of all of our outstanding common stock (or more than 9.99% of all of our outstanding stock during any period of time in which our market capitalization is less than $3 million). The Purchase Agreement and the Note were entered into on June 27, 2012.The purchase price for the Note was paid $500,000 at closing in cash and $1,500,000 in the form of six Investor Notes in favor of Uluru in the principal amount of $250,000, each of which becomes due as the outstanding balance under the Note is reduced to a certain level.The purchase price of the Note also reflected a $200,000 original issue discount and $10,000 in attorney’s fees. The Purchase Agreement also includes representations and warranties, restrictive covenants, and indemnification provisions standard for similar transactions. At our option, subject to certain volume, price, and other conditions, the monthly installment payments on the Note may be paid in whole, or in part, in cash or in common stock, $0.001 par value of our common stock.If the monthly installment is paid in common stock, such shares being issued will be based on a price that is 80% of the average of the three lowest volume weighted average prices of the shares of common stock during the preceding twenty trading days.The percentage declines to 70% if the average of the three lowest volume weighted average prices of the shares of common stock during the preceding twenty trading days is less than $0.05 - 18 - Table of Contents At the option of Inter-Mountain, the outstanding principal balance of the Note may be converted into shares of common stock at a conversion price of $0.35 per share, subject to certain pricing adjustments and ownership limitations.The initial tranche is $710,000 and the six subsequent tranches are each $250,000, plus interest.At our option, the outstanding principal balance of the Note, or a portion thereof, may be prepaid in cash at 120% of the amount elected to be prepaid.The Note is secured by a Security Agreement pursuant to which we granted to Inter-Mountain a first-priority security interest in the assets held by the Company. As part of the convertible debt financing, Inter-Mountain will also receive a total of seven warrants, referred to as the Warrants, to purchase an aggregate of 3,142,857 shares of common stock, which number of shares could increase based upon the terms and conditions of the Warrants.The Warrants have an exercise price of $0.35 per share, subject to certain pricing adjustments, and are exercisable, subject to vesting provisions and ownership limitations, until June 27, 2017.The Warrant for the initial 785,714 shares of common stock vests immediately.Each of the other Warrants vest upon the payment by the holder of each of the six Investor Notes. As part of the convertible debt financing, we entered into a Registration Rights Agreement whereby we agreed to prepare and file with the SEC a registration statement for the number of shares no later than July 27, 2012 and to cause such registration statement to be declared effective no later than ninety days after such filing with the SEC and to keep such registration statement effective for a period of no less than one hundred and eighty days.The Registration Rights Agreement also grants Inter-Mountain piggy-back registration rights with respect to future offerings by the Company.This registration statement is filed pursuant to our covenants under the Registration Rights Agreement. - 19 - Table of Contents The table below sets forth, as of June 30, 2012: § the name of the selling stockholder; § certain beneficial ownership information with respect to the selling stockholder; § the number of shares that may be sold from time to time by the selling stockholder pursuant to this prospectus; and § the amount (and, if 1% or more, the percentage) of common shares to be owned by the selling stockholder if all offered shares are sold. Beneficial ownership is determined in accordance with SEC rules and generally includes voting or investment power with respect to securities.Common shares that are issuable upon the exercise of outstanding options, warrants or other purchase rights held by a selling stockholder, to the extent exercisable within 60 days of June 30, 2012, are treated as outstanding for purposes of computing the selling stockholder’s ownership of outstanding common shares and percentage ownership. We believe that voting and investment power with respect to shares shown as beneficially owned by the selling stockholder resides with the individuals identified in the footnotes to the table below.There can be no assurance that any of the shares offered hereby will be sold. Beneficial Ownership Before Offering(1)(2) Beneficial Ownership upon Completion of the Offering(2)(3) Beneficial Owner Number of Shares Percent(4) Number of Shares Being Offered Number of Shares Percent(4) Inter-Mountain Capital Corp (5) % % The selling stockholder owns no shares of common stock as of June 30, 2012.The shares identified above represent shares of common stock that may be acquired upon the conversion of the Note or exercise of the Warrants. Assuming conversion of the entire Note at $0.35 per share, and the vesting and exercise of all of the Warrants, the selling stockholder may acquire an aggregate of 6,314,286 shares of common stock upon conversion of the Note and 3,142,857 shares of common stock upon the exercise of the Warrants.The actual number of shares acquired may be materially higher or lower.The Notes and Warrants include a provision capping the ownership by the selling stockholder at shares representing beneficial ownership of 4.99% of the outstanding shares of common stock. Assumes the issuance to the selling stockholder of 2,308,434 shares of common stock and the sale by the selling stockholder of such shares pursuant hereto. There can be no assurance that any of the shares offered hereby will be sold. The percentages set forth above have been computed assuming the number of shares of common stock outstanding equals the sum of (a) 8,086,398, which is the number of common shares actually outstanding on June 30, 2012, and (b) common shares subject to warrants, options and similar securities exercisable to purchase common stock within 60 days of such date by the selling stockholder with respect to which such percentage is calculated. The selling stockholder has represented that John Fife has voting and investment control over these securities. The selling stockholder has certified to us that it is not a broker-dealer or an affiliate of a broker dealer. - 20 - Table of Contents MARKET PRICE OF COMMON STOCK Market for Common Stock Our common stock began quotation and trading on the OTCQB™ marketplace, operated by the OTC Markets Group, as of market open on April 2, 2012 under the symbol “ULUR”.From July 26, 2007 to April 1, 2012, our common stock was listed and traded on the NYSE Amex exchange under the symbol “ULU”.From March 31, 2006 to July 25, 2007 our common stock was quoted on the OTC Bulletin Board under the symbol “ULUR.OB”. The following table sets forth, on a quarterly basis, the high and low per share closing prices of our common stock from January 1, 2010 through June 30, 2012. Year Ended December 31, 2012 High Low First Quarter $ $ Second Quarter $ $ Year Ended December 31, 2011 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year Ended December 31, 2010 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ All per share prices in this table have been retroactively adjusted to reflect the effect of our reverse stock split, on a 15 for 1 basis, effective June 29, 2011. Holders of Common Stock As of May 31, 2012, there were approximately 25 shareholders of record holding our common stock based upon the records of our transfer agent which do not include beneficial owners of common stock whose shares are held in the names of various securities brokers, dealers, and registered clearing agencies.Accordingly, we believe the number of actual shareholders of our common stock exceeds the number of registered shareholders.As of May 31, 2012, there were 200,000,000 shares of common stock authorized and 8,086,398 shares of common stock issued and outstanding.The last sales price of our common stock on July 23, 2012 was $0.26 per share as quoted on the OTCQB. Holders of Preferred Stock As of May 31, 2012, there were 65 shares of our Series A Preferred Stock issued and outstanding, all of which are held by Ironridge Global. Warrants and Stock Options As of May 31, 2012, there are warrants outstanding to purchase 612,594 shares of our common stock and stock options outstanding to purchase 254,411 shares of our common stock. - 21 - Table of Contents Convertible Notes As of May 31, 2012, there is $265,000 of convertible notes outstanding, which are convertible into 232,408 shares of common stock. Equity Compensation Plan Information 2006 Equity Incentive Plan In March 2006, our Board adopted and our stockholders approved our Incentive Plan, which initially provided for the issuance of up to 133,333 shares of our common stock pursuant to stock option and other equity awards.At the annual meetings of the stockholders held on May 8, 2007, December 17, 2009, and on June 15, 2010, our stockholders approved amendments to the Incentive Plan to increase the total number of shares of common stock issuable under the Incentive Plan pursuant to stock options and other equity awards by 266,667 shares, 200,000 shares, and 200,000 shares, respectively. In December 2006, we began issuing stock options to employees, consultants, and directors.The stock options issued generally vest over a period of one to four years and have a maximum contractual term of ten years.In January 2007, we began issuing restricted stock awards to our employees.Restricted stock awards generally vest over a period of six months to five years after the date of grant.Prior to vesting, restricted stock awards do not have dividend equivalent rights, do not have voting rights and the shares underlying the restricted stock awards are not considered issued and outstanding.Shares of common stock are issued on the date the restricted stock awards vest. As of March 31, 2012, we had granted options to purchase 408,667 shares of common stock since the inception of the Incentive Plan, of which 254,411 were outstanding at a weighted average exercise price of $14.11 per share and we had granted awards for 68,616 shares of restricted stock since the inception of the Incentive Plan, of which 397 were outstanding.As of March 31, 2012, there were 476,046 shares that remained available for future grant under our Incentive Plan. The following table sets forth the outstanding stock options or rights that have been authorized under equity compensation plans as of March 31, 2012. PlanCategory Numberofsecuritiesto beissueduponexercise ofoutstandingoptions, warrantsandrights Weighted-average exercisepriceof outstandingoptions, warrantsandrights Numberofsecurities remainingavailablefor futureissuanceunder equitycompensation plans(excluding securitiesreflectedin column(a)) (a) (b) (c) Equity compensation plans approved by security holders - 2006 Equity Incentive Plan $ Equity compensation plans not approved by security holders -0- n/a -0- Total $ - 22 - Table of Contents DIVIDEND POLICY We have never declared or paid any cash dividends on its common stock and we do not anticipate paying any cash dividends in the foreseeable future on its common stock.The payment of dividends on common stock, if any, in the future is within the discretion of our Board of Directors and will depend on its earnings, capital requirements and financial condition and other relevant facts.We currently intend to retain all future earnings, if any, to finance the development and growth of its business. Commencing on the date of issuance of any such shares of Series A Preferred Stock, the holders of Series A Preferred Stock are entitled to receive dividends on each outstanding share of Series A Preferred Stock, which accrue in shares of Series A Preferred Stock at a rate equal to 7.50% per annum from the date of issuance.Accrued dividends are payable upon redemption of the Series A Preferred Stock. - 23 - Table of Contents SUMMARY CONSOLIDATED FINANCIAL INFORMATION The summary consolidated statements of operations data presented below for the fiscal years ended December 31, 2011 and 2010 are derived from audited consolidated financial statements that are incorporated by reference into this prospectus from our Annual Report on Form 10-K for the fiscal year ended December 31, 2011.The summary condensed consolidated statements of operations data for the three months ended March 31, 2012 and 2011 and the condensed consolidated balance sheet data as of March 31, 2012 and 2011 are derived from unaudited condensed consolidated financial statements that are incorporated by reference into this prospectus from our Quarterly Report on Form 10-Q for the quarter ended March 31, 2012 and 2011.The unaudited condensed consolidated financial statements were prepared on a basis consistent with our audited financial statements and include all adjustments, consisting of normal and recurring adjustments that we consider necessary for a fair presentation of the financial position and results of operations as of and for such periods.Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for future periods.You should read the following summary consolidated financial data with “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, “Selected Consolidated Financial Data”, our consolidated financial statements, the notes to our consolidated financial statements, and our condensed consolidated financial statements, which are incorporated by reference into this prospectus. CONSOLIDATED STATEMENTS OF OPERATIONS DATA: Three Months Ended March 31, Year Ended December 31, Total Revenues $ Total Costs and Expenses Operating Loss ) Interest and miscellaneous income Interest expense ) Loss on sale of intangible asset ) Net Loss $ ) $ ) $ ) $ ) Less preferred stock dividends ) ) Net Loss Allocable to Common Stockholders $ ) $ ) $ ) $ ) Basic and Diluted Net Loss per common share $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING CONSOLIDATED BALANCE SHEET DATA: Three Months Ended March 31, Year Ended December 31, Cash and cash equivalents $ Current assets Property and equipment, net Other assets Total assets Current liabilities Long term liabilities Total liabilities Total stockholders’ equity - 24 - Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our consolidated financial statements and related notes for the fiscal years ended December 31, 2011 and 2010, and the summary condensed consolidated financial statements and related notes for the three months ended March 31, 2012 and 2011, included in this prospectus. Overview ULURU Inc. (together with our subsidiaries, “We”, “ULURU” or the “Company”) is a Nevada corporation.We are a diversified specialty pharmaceutical company committed to developing and commercializing a broad range of innovative wound care and muco-adhesive film products based on our patented Nanoflex® and OraDiscTM drug delivery technologies, with the goal of improving outcomes for patients, health care professionals, and health care payers. Our strategy is twofold: § Establish the foundation for a market leadership position in wound management by developing and commercializing a customer focused portfolio of innovative wound care products based on the Nanoflex® technology to treat the various phases of wound healing; and § Develop our oral-transmucosal technology (OraDiscTM) and generate revenues through multiple licensing agreements. Utilizing our technologies, three of our products have been approved for marketing in various global markets.In addition, numerous additional products are under development utilizing our patented Nanoflex® and OraDiscTM drug delivery technologies. Altrazeal® Transforming Powder Dressing, based on our Nanoflex® technology, has the potential to change the way health care providers approach their treatment of wounds.Launched in September 2008, the product is indicated for exuding wounds such as partial thickness burns, donor sites, abrasions, surgical, acute and chronic wounds. Aphthasol®, our Amlexanox 5% paste product is the first drug approved by the FDA for the treatment of canker sores. OraDisc™ A was initially developed as a drug delivery system to treat canker sores with the same active ingredient (amlexanox) that is used in Aphthasol® paste. We anticipate that higher amlexanox concentrations will be achieved at the disease site, increasing the effectiveness of the product.OraDisc™ A was approved by the FDA in September 2004. Results of Operations Fluctuations in Operating Results Our results of operations have fluctuated significantly from period to period in the past and are likely to continue to do so in the future.We anticipate that our quarterly and annual results of operations will be impacted for the foreseeable future by several factors, including the timing and amount of payments received pursuant to our current and future collaborations, and the progress and timing of expenditures related to our development and commercialization efforts.Due to these fluctuations, we believe that the period-to-period comparisons of our operating results may not be a good indication of our future performance. - 25 - Table of Contents Comparison of the three months ended March 31, 2012 and 2011 Total Revenues Revenues were approximately $60,000 for the three months ended March 31, 2012, as compared to revenues of approximately $75,000 for the three months ended March 31, 2011, and were comprised of licensing fees of approximately $8,000 from Altrazeal® and OraDisc™ licensing agreements, royalties of approximately $16,000 from the sale of Aphthasol® by our domestic distributor, and product sales of approximately $36,000 for Altrazeal®. The first quarter 2012 revenues represent an overall decrease of approximately $15,000 versus the comparative first quarter 2011 revenues.The decrease in revenues is primarily attributable to a decrease of $20,000 in Altrazeal® product sales.The revenue decrease was partially offset by an increase of $3,000 in Aphthasol® royalties from our domestic distributor and an increase of $2,000 in Altrazeal® licensing fees. Costs and Expenses Cost of Goods Sold Cost of goods sold for the three months ended March 31, 2012 was approximately $16,000 and was comprised entirely of costs associated with Altrazeal®.Cost of goods sold for the three months ended March 31, 2011 was approximately $16,000 and was comprised entirely of costs associated with Altrazeal®. Research and Development Research and development expenses totaled approximately $193,000 for the three months ended March 31, 2012, including $8,000 in share-based compensation, compared to approximately $274,000 for the three months ended March 31, 2011, which included $18,000 in share-based compensation.The decrease of approximately $81,000 in research and development expenses was primarily due to lower direct research costs of $53,000, lower costs for regulatory consulting of $12,000, lower scientific compensation costs of $12,000 primarily related to share-based compensation, and lower operating costs of $4,000. The direct research and development expenses for the three months ended March 31, 2012 and 2011 were as follows: Three Months Ended March 31, Technology Wound care & nanoparticle $ $ OraDisc™ Aphthasol® & other technologies Total $ $ - 26 - Table of Contents Selling, General and Administrative Selling, general and administrative expenses totaled approximately $476,000 for the three months ended March 31, 2012, including $17,000 in share-based compensation, compared to approximately $659,000 for the three months ended March 31, 2011, which included $27,000 in share-based compensation. The decrease of approximately $183,000 in selling, general and administrative expenses was primarily due to lower costs for compensation of $44,000 as a result of the termination of payments associated with a separation agreement with our former President and reduced share-based compensation, lower sales & marketing costs of $97,000 due to a revised sales and marketing plan, lower legal costs relating to our patents of $46,000, reduced investor relations consulting of $37,000, lower legal costs of $9,000, lower bad debt expense of $9,000, and reduced corporate travel of $5,000.These expense decreases were partially offset by an increase in accounting fees of $13,000 for annual audit costs, the cost of $28,000 associated with the early remittance of the receivable from our divestiture of the Zindaclin® technology in June 2010, and the cost of $23,000 for the pending litigation settlement with R.C.C. Ventures, LLC. Amortization of Intangible Assets Amortization of intangible assets expense totaled approximately $118,000 for the three months ended March 31, 2012 as compared to approximately $202,000 for the three months ended March 31, 2011.The expense for each period consists primarily of amortization associated with our acquired patents.The decrease of approximately $84,000 is attributable to the expiration of the amortization of the Aphthasol® patent in November 2011.There were no additional purchases of patents during the three months ended March 31, 2012 and 2011, respectively. Depreciation Depreciation expense totaled approximately $75,000 for the three months ended March 31, 2012 as compared to approximately $77,000 for the three months ended March 31, 2011.The decrease of approximately $2,000 is attributable to certain equipment being fully depreciated. Interest and Miscellaneous Income Interest and miscellaneous income totaled approximately $2,000 for the three months ended March 31, 2012 as compared to approximately $4,000 for the three months ended March 31, 2011.The decrease of approximately $2,000 is attributable to a decrease in interest income resulting from imputed interest being recognized in 2011 from the divestiture of the Zindaclin® technology. Interest Expense Interest expense totaled approximately $25,000 for the three months ended March 31, 2012 as compared to approximately $13,000 for the three months ended March 31, 2011.Interest expense is comprised of financing costs for our insurance policies, interest costs related to regulatory fees, and interest costs and amortization of debt discount related to our convertible debt.The increase of approximately $12,000 is primarily attributable to costs associated with our convertible debt and interest costs related to regulatory fees. - 27 - Table of Contents Comparison of the year ended December 31, 2011 and 2010 Total Revenues Our revenues totaled approximately $485,000 for the year ended December 31, 2011, as compared to revenues of approximately $1,557,000 for the year ended December 31, 2010, and were comprised of licensing fees of approximately $23,000 from Altrazeal® and OraDisc™ licensing agreements, royalties of approximately $69,000 from sale of Aphthasol® by our domestic distributor, and product sales of approximately $205,000 for Altrazeal® and $188,000 for Aphthasol®. The year ended December 31, 2011 revenues represent an overall decrease of approximately $1,072,000 versus the comparative 2010 revenues.The decrease in revenues is primarily attributable to a decrease of $988,000 in OraDisc™ related licensing due to the termination of the licensing and supply agreement with Meldex International in 2010, a decrease of $186,000 in Zindaclin® related licensing and royalty fees due to our divestiture of this product in September 2010, and a decrease of $3,000 in Aphthasol® royalties from our domestic distributor.These revenue decreases were partially offset by an increase of $50,000 in Aphthasol® product sales, an increase of $45,000 in Altrazeal® product sales, and an increase of $10,000 in Altrazeal® licensing fees. Costs and Expenses Cost of Goods Sold Cost of goods sold for the year ended December 31, 2011 was approximately $203,000 and consisted of $159,000 in costs associated with Aphthasol® and $44,000 in costs associated with Altrazeal®.Cost of goods sold for the year ended December 31, 2010 was approximately $153,000 and consisted of $123,000 in costs associated with Aphthasol® and $30,000 in costs associated with Altrazeal®. Research and Development Research and development expenses totaled approximately $947,000 for the year ended December 31, 2011, which included $70,000 of share-based compensation, compared to approximately $1,258,000 for the year ended December 31, 2009, which included $136,000 of share-based compensation.The decrease of approximately $311,000 in research and development expenses was due primarily to lower costs for regulatory fees of $140,000, direct research costs of $73,000, clinical testing costs for our wound care technologies of $46,000, scientific compensation costs of $30,000, and regulatory consulting expenses of $22,000. The direct research and development expenses for the years ended December 31, 2011 and 2010 were as follows: Year Ended December 31, Technology Wound care & Nanoflex® $ $ OraDisc™ Aphthasol® & other technologies Total $ $ - 28 - Table of Contents Selling, General and Administrative Selling, general and administrative expenses totaled approximately $2,277,000 for the year ended December 31, 2011, which included $102,000 of share-based compensation, compared to approximately $3,120,000 for the year ended December 31, 2010, which included $230,000 in share-based compensation. The decrease of approximately $843,000 in selling, general and administrative expenses was primarily due to lower costs for compensation of $183,000 as a result of lower head count and reduced share-based compensation, sales & marketing costs of $348,000 due to a revised marketing plan, legal costs relating to our patents of $158,000, commission expense of $30,000, legal fees of $13,000, director fees of $30,000, corporate travel expenses of $32,000, insurance costs of $22,000, accounting fees of $15,000, shareholder expenses of $11,000 relating to investor relations consulting, operating costs of $5,000, consulting expenses of $6,000, and occupancy costs of $3,000.These expense decreases were partially offset by $13,000 of fees associated with the implementation of XBRL reporting for our filings with the SEC. Amortization of Intangible Assets Amortization expense of intangible assets totaled approximately $769,000 for the year ended December 31, 2011 as compared to approximately $906,000 for the year ended December 31, 2010.The expense for each period consists primarily of amortization associated with our acquired patents.The decrease of approximately $137,000 is attributable to our divestiture of the Zindaclin® technology in June 2010.There were no purchases of patents during the years ended December 31, 2011 and 2010. Depreciation Depreciation expense totaled approximately $303,000 for the year ended December 31, 2011 as compared to approximately $256,000 for the year ended December 31, 2010.The increase of approximately $47,000 is attributable to our purchase of additional equipment during 2009 and placing certain manufacturing equipment into service in July 2010. Interest and Miscellaneous Income Interest and miscellaneous income totaled approximately $11,000 for the year ended December 31, 2011 as compared to approximately $10,000 for the year ended December 31, 2010.The increase of approximately $1,000 is attributable to an increase in interest income as a result of imputed interest associated with future payments due to us from the divestiture of the Zindaclin® technology in June 2010. Interest Expense Interest expense totaled approximately $67,000 for the year ended December 31, 2011 as compared to approximately $51,000 for the year ended December 31, 2010.Interest expense is comprised of financing costs for our insurance policies, interest costs related to regulatory fees, and interest costs and amortization of debt discount related to our convertible debt.The increase of approximately $16,000 is primarily attributable to costs associated with our convertible debt. Loss on Sale of Intangible Assets There were no intangible asset divestitures for the year ended December 31, 2011.For the year ended December 31, 2010, there was a loss on sale of intangible assets totaling approximately $858,000 and consisted of the divestiture of our Zindaclin® intangible assets in June 2010. - 29 - Table of Contents LIQUIDITY AND CAPITAL RESOURCES We have funded our operations primarily through the private sales of convertible debentures and common stock.Product sales, royalty payments, contract research, licensing fees and milestone payments from our corporate alliances have provided, and are expected in the future to provide partial funding for operations. Comparison of the three months ended March 31, 2012 and 2011 As of March 31, 2012 our cash and cash equivalents were $258,266 as compared to our cash and cash equivalents at March 31, 2011 of $329,071.Our working capital (current assets less current liabilities) was $(694,247) at March 31, 2012 as compared to our working capital at March 31, 2011 of $558,398. Consolidated Cash Flow Data Three Months Ended March 31, Net Cash Provided by (Used in) Operating activities $ ) $ ) Investing activities Financing activities Net increase (decrease) in cash and cash equivalents $ $ ) Operating Activities For the three months ended March 31, 2012, net cash used in operating activities was approximately $313,000.The principal components of net cash used for the three months ended March 31, 2012 were our net loss of approximately $843,000, an increase of $31,000 in prepaid expenses, a decrease of $13,000 in accounts payable due to timing of vendor payments, and a decrease in accrued expenses of $61,000.Our net loss for the three months ended March 31, 2012 included substantial non-cash charges of $352,000 in the form of share-based compensation, amortization of patents, depreciation, debt discount, and common stock issued for services.The aforementioned net cash used for the three months ended March 31, 2012 was partially offset by an increase in deferred revenue of $217,000, an increase in accrued interest of $7,000 relating to our convertible debt, a decrease in receivables of $36,000 due to collection activities, and a decrease in inventory of $23,000. For the three months ended March 31, 2011, net cash used in operating activities was approximately $724,000.The principal components of net cash used for the three months ended March 31, 2011 were our net loss of approximately $1,161,000, a decrease of $6,000 in deferred revenue due to amortization, a decrease of $46,000 in accrued liabilities due primarily to the final installment payments on our insurance premium financing, and an increase of $14,000 in inventory related to the manufacture of Aphthasol®.Our net loss for the three months ended March 31, 2011 included substantial non-cash charges of $339,000 in the form of share-based compensation, amortization of patents, and depreciation.The aforementioned net cash used for the three months ended March 31, 2011 was partially offset by an increase in accounts payable of $69,000 due to timing of vendor payments, a decrease in prepaid expenses of $61,000 due to expense amortization, and a decrease in accounts receivable of $34,000 due to collection of a milestone due from ProStrakan. Investing Activities Net cash provided by investing activities for the three months ended March 31, 2012 was $220,000 and relates to the fourth and final payment from the divestiture of our Zindaclin® intangible asset. There were no investing activities for the three months ended March 31, 2011. Financing Activities Net cash provided by financing activities for the three months ended March 31, 2012 was approximately $305,000 and was comprised of approximately $276,000 from the net proceeds of our sale of preferred stock in January 2012 and approximately $29,000 from a decrease in the estimate of offering costs associated with the sale of preferred stock in 2011. Net cash provided by financing activities for the three month ended March 31, 2011 was approximately $412,000 from the sale of common stock and warrants in January 2011. - 30 - Table of Contents Comparison of the year ended December 31, 2011 and 2010 As of December 31, 2011 our cash and cash equivalents were $46,620 which is a decrease of $594,821 as compared to our cash and cash equivalents at December 31, 2010 of $641,441.Our working capital (current assets less current liabilities) was $(704,411) at December 31, 2011 as compared to our working capital at December 31, 2010 of $976,668. Consolidated Cash Flow Data Year Ended December 31, Net Cash Provided by (Used in) Operating activities $ ) $ ) Investing activities Financing activities Net decrease in cash and cash equivalents $ ) $ ) Operating Activities For the year ended December 31, 2011, net cash used in operating activities was approximately $1,692,000.The principal component of net cash used for the year ended December 31, 2011 was our net loss of approximately $4,070,000.Our net loss for the year ended December 31, 2011 included substantial non-cash charges of $1,249,000 in the form of share-based compensation, amortization of patents, depreciation, and debt discount.Additional uses of our net cash included an increase of $11,000 in other receivable due to recognition of imputed interest and $39,000 for the cancellation of warrants issued for services.The aforementioned net cash used for the year ended December 31, 2011 was partially offset by an increase in accounts payable of $882,000 due to timing of vendor payments, an increase in accrued liabilities of $140,000, an increase in deferred revenues of $77,000, an increase in accrued interest of $13,000, a decrease in accounts receivable of $29,000 due to collection activities, a decrease in inventory of $19,000 due to product sales and inventory valuation, a decrease in prepaid expenses of $4,000 due to expense amortization, and $15,000 for common stock issued for services. For the year ended December 31, 2010, net cash used in operating activities was approximately $2,701,000.The principal component of net cash used for the year ended December 31, 2010 stems from our net loss of approximately $5,035,000.The net loss for the year ended December 31, 2010 included a loss of $858,000 from the sale of intangible assets related to the Zindaclin® product and substantial non-cash charges of $1,567,000 in the form of share-based compensation, amortization of patents, and depreciation.Additional uses of our net cash included a decrease of $750,000 in deferred revenue as we recognized unamortized licensing fees from the termination of the licensing and supply agreement with Meldex International.These uses of net cash were partially offset by an increase in accounts payable of $141,000 due to timing of vendor payments, an increase in accrued liabilities of $21,000, a decrease in prepaid expenses of $168,000 due to expense amortization, a decrease in accounts receivable of $136,000 due to collection activities, and a decrease in inventory of $191,000 due to product sales and inventory valuation. - 31 - Table of Contents Investing Activities Net cash provided by investing activities during the year ended December 31, 2011 was $250,000 and relates to the partial proceeds received in June 2011 from the divestiture of our Zindaclin® intangible assets.We expect to receive the final payment of $250,000 from the divestiture of Zindaclin® in June 2012. Net cash provided by investing activities during the year ended December 31, 2010 was $550,000 and relates to the partial proceeds received in June, September, and November 2010 from the divestiture of our Zindaclin® intangible assets. Financing Activities Net cash provided by financing activities during the year ended December 31, 2011 was approximately $847,000 and was comprised of (i) $412,000 from the net proceeds of our sale of common stock in January 2011, (ii) $170,000 from the net proceeds of our sale of preferred stock in September and November 2011, and (iii) $265,000 from the net proceeds of secured convertible debt financings in June and July 2011. Net cash provided by financing activities during the year ended December 31, 2010 was approximately $858,000 from the net proceeds of our sale of common stock in February 2010. Liquidity In July 2009, we restructured our operations in efforts to reduce operating expenses, optimize operations, and to conserve the necessary cash to further our business plan.These conservation efforts were in place during 2010 and 2011 and will continue to be in effect as part of our strategic plan for 2012.Currently, a core management group is being supplemented by a small selection of external consultants to support our primary business activities.Selling efforts for Altrazeal® are continuing with our own sales force and a network of independent sales representatives throughout the country. We continue to seek strategic relationships whereby we can more effectively maximize the revenue potential of Altrazeal®, future product candidates, as well as continuing, with the assistance of an investment bank, to explore future fundraising and through the sale of non-core assets. During the past eighteen months we have closed the following equity and debt offerings: Preferred Stock In September 2011, November 2011, and January 2012, we closed preferred stock offerings with Ironridge Global III, LLC.In these offerings, we sold 65 shares of our Series A preferred stock for aggregate gross proceeds of $540,000 ($475,000 approximate net proceeds to us). Secured Convertible Debt In June 2011 and July 2011, we closed secured convertible debt financings with Kerry P. Gray and received aggregate net proceeds of $140,000 and $125,000, respectively. - 32 - Table of Contents Common Stock In January 2011, we closed the January 2011 Common Stock Offering.In this offering, we sold 333,333 shares of our common stock and warrants to purchase up to 116,667 shares of our common stock for aggregate gross proceeds of $500,000 ($412,000 approximate net proceeds to us); In September 2011, November 2011, December 2011, and January 2012, we closed common stock offerings with Ironridge Global IV, Ltd.In these offerings, we sold 1,938,000 shares of our common stock for aggregate gross proceeds of $969,000 with such proceeds in the form of secured promissory notes. We have utilized a registration statement on Form S-3, declared effective on July 23, 2009, in connection with the following securities offerings: § November 2009 Initial registered direct offering of 714,298 shares of our common stock and warrants to purchase up to 357,155 shares of our common stock for aggregate gross proceeds of $1.5 million ($1.3 million approximate net proceeds to us); § February 2010 Second registered direct offering of 333,333 shares of our common stock for aggregate gross proceeds of $1 million ($0.9 million approximate net proceeds to us); § January 2011 Third registered direct offering of 333,333 shares of our common stock and warrants to purchase up to 116,667 shares of our common stock for aggregate gross proceeds of $0.5 million ($0.4 million approximate net proceeds to us); § September 2011 Fourth registered direct offering of 646,364 shares of our common stock with Ironridge Global IV, Ltd for aggregate gross proceeds of approximately $0.3 million, with such proceeds in the form of a secured promissory note; § November 2011 Fifth registered direct offering of 300,000 shares of our common stock with Ironridge Global IV, Ltd for aggregate gross proceeds of approximately $0.2 million, with such proceeds in the form of a secured promissory note; § December 2011 Sixth registered direct offering of 500,000 shares of our common stock with Ironridge Global IV, Ltd for aggregate gross proceeds of approximately $0.2 million, with such proceeds in the form of a secured promissory note; and § January 2012 Seventh registered direct offering of 491,636 shares of our common stock with Ironridge Global IV, Ltd for aggregate gross proceeds of approximately $0.2 million, with such proceeds in the form of a secured promissory note. As of January 31, 2012, approximately $21.0 million remained available under our 2009 shelf registration statement. - 33 - Table of Contents As of March 31, 2012, we had cash and cash equivalents of approximately $258,000.We expect to use our cash, cash equivalents, and investments on working capital, general corporate purposes, products, product rights, technologies, property and equipment, the payment of contractual obligations, and regulatory or sales milestones that may become due.Our long-term liquidity will depend to a great extent on our ability to fully commercialize our Altrazeal® and OraDisc™ technologies; therefore we are continuing to search both domestically and internationally for opportunities that will enable us to continue our business.At this time, we cannot accurately predict the effect of certain developments on the rate of sales growth, if any, during 2012 and beyond, such as the degree of market acceptance, patent protection and exclusivity of our products, the impact of competition, the effectiveness of our sales and marketing efforts, and the outcome of our current efforts to develop, receive approval for, and successfully launch our near-term product candidates. Based on our existing liquidity, the expected level of operating expenses, projected sales of our existing products combined with other revenues, proceeds from the sale of our common stock, and proceeds from the divestiture of non-core assets, we believe that we will be able to meet our working capital and capital expenditure requirements through the fourth quarter of 2012.We do not expect any material changes in our capital expenditure spending during 2012.However, we cannot be sure that our anticipated revenues will be realized or that we will generate significant positive cash flow from operations.We are unable to assert that our financial position is sufficient to fund operations beyond the fourth quarter of 2012, and as a result, there is substantial doubt about our ability to continue as a going concern. As we continue to expend funds to advance our business plan, there can be no assurance that changes in our research and development plans, capital expenditures and/or acquisitions of products or businesses, or other events affecting our operations will not result in the earlier depletion of our funds.In appropriate situations, we may seek financial assistance from other sources, including contribution by others to joint ventures and other collaborative or licensing arrangements for the development, testing, manufacturing and marketing of products under development.Additionally, we may explore alternative financing sources for our business activities, including the possibility of loans from banks and public and/or private offerings of debt and equity securities; however we cannot be certain that funding will be available on terms acceptable to us, or at all. Our future capital requirements and adequacy of available funds will depend on many factors including: § The ability to successfully commercialize our wound management and burn care products and the market acceptance of these products; § The ability to establish and maintain collaborative arrangements with corporate partners for the research, development and commercialization of certain product opportunities; § Continued scientific progress in our development programs; § The costs involved in filing, prosecuting and enforcing patent claims; § Competing technological developments; § The cost of manufacturing and production scale-up; and § Successful regulatory filings. - 34 - Table of Contents Contractual Obligations The following table summarizes our outstanding contractual cash obligations as of March 31, 2012, which consists of a lease agreement for office and laboratory space in Addison, Texas which commenced on April 1, 2006, a lease agreement for office equipment, separation agreements with a former chief executive officer and our current chief executive officer, Kerry P. Gray, and two convertible note agreements with Kerry P. Gray. Payments Due By Period Contractual Obligations Total Less Than 1 Year 2-3 Years 4-5 Years After 5 Years Operating leases $ Separation agreements Convertible notes Total contractual cash obligations $ Off-Balance Sheet Arrangements As of March 31, 2012, we did not have any off balance sheet arrangements. Impact of Inflation We have experienced only moderate price increases over the last three fiscal years under our agreements with third-party manufacturers as a result of raw material and labor price increases.However, there can be no assurance that possible future inflation would not impact our operations. Climate Change We do not believe there is anything unique to our business which would result in climate change regulations having a disproportional affect on us as compared to U.S. industry overall. Critical Accounting Policies and Estimates Management’s Discussion and Analysis of Financial Condition and Results of Operations set forth herein are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for financial information. The preparation of our financial statements requires that we make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, we evaluate these estimates and judgments. We base our estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. - 35 - Table of Contents We set forth below those material accounting policies that we believe are the most critical to an investor’s understanding of our financial results and condition and which require complex management judgment. Revenue Recognition We recognize revenue in accordance with generally accepted accounting principles as outlined in the ASC Topic 605, Revenue Recognition (“ASC Topic 605”), which requires that four basic criteria be met before revenue can be recognized: (i) persuasive evidence of an arrangement exists; (ii) the price is fixed or determinable; (iii) collectability is reasonably assured; and (iv) product delivery has occurred or services have been rendered.We recognize revenue as products are shipped based on FOB shipping point terms when title passes to customers.We negotiate credit terms on a customer-by-customer basis and products are shipped at an agreed upon price.All product returns must be pre-approved. We also generate revenue from license agreements and research collaborations and recognize this revenue when earned. In accordance with ASC Topic 605-25, Revenue Recognition - Multiple Element Arrangements, for deliverables which contain multiple deliverables, we separate the deliverables into separate accounting units if they meet the following criteria: i) the delivered items have a stand-alone value to the customer; ii) the fair value of any undelivered items can be reliably determined; and iii) if the arrangement includes a general right of return, delivery of the undelivered items is probable and substantially controlled by the seller. Deliverables that do not meet these criteria are combined with one or more other deliverables into one accounting unit.Revenue from each accounting unit is recognized based on the applicable accounting literature, primarily ASC Topic 605. We analyze the rate of historical returns when evaluating the adequacy of the allowance for sales returns.At December 31, 2011 and 2010, this reserve was nil as we have not experienced historically any product returns.If the historical data we use to calculate these estimates does not properly reflect future returns, revenue could be overstated. Allowance for Doubtful Accounts We maintain allowances for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments. This allowance is regularly evaluated by us for adequacy by taking into consideration factors such as past experience, credit quality of the customer base, age of the receivable balances, both individually and in the aggregate, and current economic conditions that may affect a customer’s ability to pay.If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required.Actual write-off of receivables may differ from estimates due to changes in customer and economic circumstances. Inventory We state our inventory at the lower of cost (first-in, first-out method) or market.The estimated value of excess, obsolete and slow-moving inventory as well as inventory with a carrying value in excess of its net realizable value is established by us on a quarterly basis through review of inventory on hand and assessment of future demand, anticipated release of new products into the market, historical experience and product expiration.Our stated value of inventory could be materially different if demand for our products decreased because of competitive conditions or market acceptance, or if products become obsolete because of advancements in the industry. - 36 - Table of Contents Accrued Expenses As part of the process of preparing financial statements, we are required to estimate accrued expenses.This process involves identifying services which have been performed on our behalf and estimating the level of service performed and the associated cost incurred for such service as of each balance sheet date in our financial statements.In accruing service fees, we estimate the time period over which services will be provided and the level of effort in each period.If the actual timing of the provision of services or the level of effort varies from the estimate, we will adjust the accrual accordingly.The majority of our service providers invoice us monthly in arrears for services performed.In the event that we do not identify costs that have begun to be incurred or we underestimate or overestimate the level of services performed or the costs of such services, our actual expenses could differ from such estimates.The date on which some services commence, the level of services performed on or before a given date and the cost of such services are often subjective determinations. We make judgments based upon facts and circumstances known to us in accordance with GAAP. Share based Compensation – Employee Share based Awards We primarily grant qualified stock options for a fixed number of shares to employees with an exercise price equal to the market value of the shares at the date of grant.Under the fair value recognition provisions of ASC Topic 718, Stock Compensation (“ASC Topic 718”), and ASC Topic 505, Equity (“ASC Topic 505”), share based compensation cost is based on the value of the portion of share based awards that is ultimately expected to vest during the period. We selected the Black-Scholes option pricing model as the most appropriate method for determining the estimated fair value for share based awards.The Black-Scholes model requires the use of assumptions which determine the fair value of the share based awards.Determining the fair value of share based awards at the grant date requires judgment, including estimating the expected term of stock options, the expected volatility of our stock, and expected dividends. In accordance with ASC Topic 718 and ASC Topic 505, we are required to estimate forfeitures at the grant date and recognize compensation costs for only those awards that are expected to vest.Judgment is required in estimating the amount of share based awards that are expected to be forfeited. If factors change and we employ different assumptions in the application of ASC Topic 718 and ASC Topic 505 in future periods, the compensation expense that we record may differ significantly from what we have recorded in the current period.Therefore, we believe it is important for investors to be aware of the high degree of subjectivity involved when using option pricing models to estimate share-based compensation under ASC Topic 718 and ASC Topic 505.There is risk that our estimates of the fair values of our share-based compensation awards on the grant dates may differ from the actual values realized upon the exercise, expiration, early termination or forfeiture of those share-based payments in the future.Certain share-based payments, such as employee stock options, may expire worthless or otherwise result in zero intrinsic value as compared to the fair values originally estimated on the grant date and reported in our financial statements.Alternatively, value may be realized from these instruments that are significantly in excess of the fair values originally estimated on the grant date and reported in our financial statements.Although the fair value of employee share-based awards is determined in accordance with ASC Topic 718 and ASC Topic 505 using an option pricing model, that value may not be indicative of the fair value observed in a willing buyer/willing seller market transaction. - 37 - Table of Contents Share based Compensation – Non-Employee Share based Awards We occasionally grant stock option awards to our consultants and directors.Such grants are accounted for pursuant to ASC Topic 505 and, accordingly, we recognize compensation expense equal to the fair value of such awards and amortize such expense over the performance period.We estimate the fair value of each award using the Black-Scholes model.The unvested equity instruments are revalued on each subsequent reporting date until performance is complete, with an adjustment recognized for any changes in their fair value.We amortize expense related to non-employee stock options in accordance with ASC Topic 718. Income Taxes The carrying value of our net deferred tax assets assumes that we will be able to generate sufficient taxable income in the United States based on estimates and assumptions. We record a valuation allowance to reduce the carrying value of our net deferred tax asset to the amount that is more likely than not to be realized.In the event we were to determine that we would be able to realize our deferred tax assets in the future, an adjustment to the deferred tax asset would increase net income in the period such determination is made.On a quarterly basis, we evaluate the realizability of our deferred tax assets and assess the requirement for a valuation allowance. Asset Valuations and Review for Potential Impairment We review our fixed assets and intangible assets at least annually or whenever events or changes in circumstances indicate that its carrying amount may not be recoverable.This review requires that we make assumptions regarding the value of these assets and the changes in circumstances that would affect the carrying value of these assets.If such analysis indicates that a possible impairment may exist, we are then required to estimate the fair value of the asset and, as deemed appropriate, expense all or a portion of the asset.The determination of fair value includes numerous uncertainties, such as the impact of competition on future value.We believe that we have made reasonable estimates and judgments in determining whether our long-term assets have been impaired; however, if there is a material change in the assumptions used in our determination of fair value or if there is a material change in economic conditions or circumstances influencing fair value, we could be required to recognize certain impairment charges in the future. Recent Accounting Pronouncements In September 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-08, “Intangibles – Goodwill and Other (Topic 350): Testing Goodwill for Impairment” (“ASU 2011-08”). ASU 2011-08 updated guidance on the periodic testing of goodwill for impairment. This guidance will allow companies to assess qualitative factors to determine if it is more-likely-than-not that goodwill might be impaired and whether it is necessary to perform the two-step goodwill impairment test required under current accounting standards. This new guidance is effective for fiscal years beginning after December 15, 2011, however, early adoption is permitted in certain circumstances.We adopted the provisions of ASU 2011-08 in the first quarter of 2012.The adoption of this update does not materially impact our financial statements. In June 2011, the FASB issued Accounting Standards Update No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income” (“ASU 2011-05”). ASU 2011-05 amends existing guidance by allowing only two options for presenting the components of net income and other comprehensive income: (1) in a single continuous financial statement, statement of comprehensive income or (2) in two separate but consecutive financial statements, consisting of an income statement followed by a separate statement of other comprehensive income. Also, items that are reclassified from other comprehensive income to net income must be presented on the face of the financial statements. ASU No. 2011-05 requires retrospective application, and it is effective for fiscal years beginning after December 15, 2011.We adopted the provisions of ASU 2011-05 in the first quarter of 2012.The adoption of this update does not materially impact our financial statements. - 38 - Table of Contents In May 2011, the FASB issued Accounting Standards Update No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” (“ASU 2011-04”). ASU 2011-04 generally provides a uniform framework for fair value measurements and related disclosures between U.S. generally accepted accounting principles and International Financial Reporting Standards. Additional disclosure requirements in the update include: (1) for Level 3 fair value measurements, quantitative information about unobservable inputs used, a description of the valuation processes used by the entity, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs; (2) for an entity’s use of a nonfinancial asset that is different from the asset’s highest and best use, the reason for the difference; (3) for financial instruments not measured at fair value but for which disclosure of fair value is required, the fair value hierarchy level in which the fair value measurements were determined; and (4) the disclosure of all transfers between Level 1 and Level 2 of the fair value hierarchy. ASU 2011-04 will be effective for interim and annual periods beginning on or after December 15, 2011. We adopted the provisions of ASU 2011-04 in the first quarter of 2012.The adoption of this update does not materially impact our financial statements. There are no other new accounting pronouncements adopted or enacted during the three months ended March 31, 2012 that had, or are expected to have, a material impact on our financial statements. Quantitative and Qualitative Disclosures About Market Risk Concentration of credit risk with respect to financial instruments, consisting primarily of cash and cash equivalents, potentially expose us to concentrations of credit risk due to the use of a limited number of banking institutions and due to maintaining cash balances in banks, which, at times, may exceed the limits of amounts insured by the Federal Deposit Insurance Corporation.Currently, we utilize Bank of America and Bank of America Investment Services, Inc. as our banking institutions.At March 31, 2012 and December 31, 2011 our cash and cash equivalents totaled $258,266 and $46,620, respectively.However, because deposits are maintained at these two financial institutions, we do not believe that there is a significant risk of loss of uninsured amounts.We also invest cash in excess of immediate requirements in money market accounts, certificates of deposit, corporate commercial paper with high quality ratings, and U.S. government securities.These investments are not held for trading or other speculative purposes.We are exposed to credit risk in the event of default by these high quality banking institutions. Concentration of credit risk with respect to trade accounts receivable is limited to certain customers with balances that exceed 5% of total consolidated trade accounts receivable at March 31, 2012 and at December 31, 2011.As of March 31, 2012, three customers exceeded the 5% threshold, each customer with 47%, 46%, and 5%, respectively.Four customers exceeded the 5% threshold at December 31, 2011, each customer with 36%, 24%, 14%, and 6%, respectively.To reduce risk, we routinely assess the financial strength of our most significant customers and monitor the amounts owed to us, taking appropriate action when necessary.As a result, we believe that accounts receivable credit risk exposure is limited.We maintain an allowance for doubtful accounts, but historically have not experienced any significant losses related to an individual customer or group of customers. Financial Statements and Supplementary Data The required financial statements and the notes thereto appear at the end of this prospectus beginning on page F-1. Changes in and Disagreements with Accountants and Financial Disclosure None. - 39 - Table of Contents DESCRIPTION OF BUSINESS Business ULURU Inc. (together with our subsidiaries, “We”, “ULURU” or the “Company”) is a Nevada corporation. We are a diversified specialty pharmaceutical company committed to developing and commercializing a broad range of innovative wound care and muco-adhesive film products based on our patented Nanoflex® and OraDiscTM drug delivery technologies, with the goal of improving outcomes for patients, health care professionals, and health care payers. Our strategy is twofold: § Establish the foundation for a market leadership position in wound management by developing and commercializing a customer focused portfolio of innovative wound care products based on the Nanoflex® technology to treat the various phases of wound healing; and § Develop our oral-transmucosal technology (OraDiscTM) and generate revenues through multiple licensing agreements. Core Technology Platforms Nanoflex® Technology Nanoflex® technology provides unique materials with a broad range of properties and potential applications. While a conventional bulk hydrogel is an "infinite" network of loosely cross-linked hydrophilic polymers that swells when placed in polar solvents, we have discovered that a variety of unique biomaterials can be formed through the aggregation of hydrogel-like nanoparticles. This concept takes advantage of the inherent biocompatibility of hydrogels while overcoming problems with local stress and strain, which cause bulk hydrogels to shear. Unlike bulk hydrogels, these particle aggregates are shape retentive, can be extruded or molded, and offer properties suitable for use in a variety of in-vivo medical devices, and in novel drug delivery systems, by providing tailored regions of drug incorporation and release. The polymers used in our Nanoflex® technology have been extensively researched by the academic and scientific community and commercialized into several major medical products. They are generally accepted as safe, non-toxic and biocompatible. Our Nanoflex® technology system has at its core a system of hydrogel-like nanoparticles composed of a polymer used in manufacturing contact lenses and other FDA-approved implants.These nanoparticles aggregate immediately and irreversibly upon contact with physiological fluid, such as wound exudate or blood, forming a flexible, nano-porous, non-resorbable material termed an aggregate. Utilizing our proprietary Nanoflex® technology, we have developed three separate development platforms from the system: § Nanoflex® Powder § Nanoflex® Gel § Nanoflex® Injectable Liquid Each of the systems is composed of nanoparticles which are stabilized to prevent aggregation prior to application to a physiological environment.We can control the particle size and chemical composition to affect the rate of aggregation, the final material properties such as fluid content and strength of the resulting aggregate, and if desired, the drug delivery profile for actives trapped in the aggregate. - 40 - Table of Contents Nanoflex® Powder Our Nanoflex® Powder is composed of hydrogel particles that aggregate immediately and irreversibly upon contact with physiological fluid such as wound exudate, forming a micro-porous flexible and non-resorbable skin-like barrier.The skin-like barrier can be used to cover and protect a wound surface and can also be applied to provide specific drug delivery profiles to a wound or skin surface. The powder is applied as a dry material and immediately hydrates and forms a uniform, intact micro-porous film with adhesion to the moist wound.A major advantage of our Nanoflex® technology is the ability to incorporate active drugs, and provide controlled release.Drug molecules can be trapped within interstitial spaces between particles during aggregate formation. The spaces between particles, or nanopores in the lattice, can be tailored by varying the particle size which controls the diffusion rate.Particle size directly affects the size of the holes and channels in the aggregate lattice, which slow down or speed up the movement of a compound as it is released.By choosing specific particle sizes and compositions and formulating these with a given active, the drug delivery profile can be tailored for a specific application. We have developed and are developing a range of products utilizing our Nanoflex® powder in wound care: § Powder dressings for the coverage and protection of acute and chronic wounds without an active ingredient; § Silver containing dressings with antimicrobial properties; and § Collagen containing dressings for management of chronic wounds. Many other actives can be combined with the base technology, which could lead to significant improvements versus the present standard of care, such as: § Hemostatic agent containing dressings for acute trauma with blood loss; § Antibiotic containing dressings for treatment of infection; and § Growth factor containing dressings for management of slow healing chronic wounds. Nanoflex® Gel Our Nanoflex® technology is composed of hydrated nanoparticles that are concentrated into a viscoelastic gel.The gel fills the shape of a container or envelope and the physical properties such as firmness or elasticity can be varied by changing the particle composition and concentrations.If the gel is exposed to physiological fluid such as in a body cavity, the particles will aggregate immediately and irreversibly forming a flexible, non-resorbable aggregate.This technology is currently being developed as an advanced wound filler material suitable for filling tunneling wounds, such as pressure sores. - 41 - Table of Contents Nanoflex® Injectable Liquid Our family of dermal fillers and facial sculpting products has three major components that form the injectable materials: § Hyaluronic acid § Nanoflex® particles § Water Hyaluronic acid is a nonspecies-specific hydrophilic coiled polysaccharide that is present in all connective tissue.In dermal and sub-dermal tissue, hyaluronic acid binds with water and provides volume and elasticity.As a dermal filler, hyaluronic acid provides superb biocompatibility, but applications of this material can be limiting because the material is resorbed in a four to twelve month period requiring repeat injections.Our dermal filler and sub-dermal filler can be composed of between 1 and 95% hyaluronic acid with several choices of molecular weight.Materials for facial sculpting containing a lower amount of hyaluronic acid result in a higher degree of permanence. A suspension of hydrogel nanoparticles containing a small percentage of hyaluronic acid, when injected into tissue, immediately and irreversibly aggregates. With time, the hyaluronic acid portion of the aggregate resorbs, leaving behind a porous, Nanoflex® framework which provides the basis for cellular infiltration and acts as the anchor for collagen attachment.The resulting non-migrating porous scaffold is projected to have a longevity time significantly greater than currently available commercial products. This injectable system has been studied extensively for safety and for applications as a dermal filler to provide a family of soft tissue filler materials with different degrees of permanency. Mucoadhesive OraDiscTM Technology Treatment of oral conditions generally relies upon the use of medications formulated as gels and pastes, which are applied to lesions in the mouth. The duration of effectiveness of these medications is typically short because the applied dose is worn away through the mechanical actions of speaking, eating, and tongue movement, and is washed away by saliva flow. To address these problems, we developed a novel erodible mucoadhesive film product. This technology, known as OraDisc™, comprises a multi-layered film having an adhesive layer, a pre-formed film layer, and a coated backing layer. Depending upon the intended application, a pharmaceutically active compound can be formulated within any of these layers, providing a wide range of potential applications. The disc stays in place eroding over a period of time, so that subsequent removal is unnecessary. The drug delivery rate is pre-determined by the rate of erosion of the disc, which is in turn controlled by the composition of the backing layer. Our adhesive film technology has multiple applications, including the localized delivery of drug to a mucosal site, use as a transmucosal delivery device for delivering drugs into the systemic circulation, and incorporating the drug in the outer layer for delivery into the oral cavity. The adhesive film will adhere to any wet mucosal surface, including the vagina, where this technology represents an opportunity to improve the delivery of drugs for female healthcare applications. Additionally, the adhesive film has been formulated to adhere to the surface of teeth and gums for the delivery of dental health and cosmetic dental actives. OraDisc™ was initially developed as a drug delivery system to treat canker sores with the same active ingredient (amlexanox) that is used in our Aphthasol® paste.We have continued to develop the OraDisc™ technology and we have generated or are exploring additional prototype drug delivery products, including those for pain palliation in the oral cavity, gingivitis, cough and cold treatment, breath freshener, tooth whitening and other dental applications. - 42 - Table of Contents Marketed Products We have used our drug delivery technology platforms to develop the following products and product candidates: Altrazeal® Altrazeal® Transforming Powder Dressing, based on our Nanoflex® technology, has the potential to change the way health care providers approach their treatment of wounds.Launched in June 2008, the product is indicated for exuding wounds such as partial thickness burns, donor sites, abrasions, surgical, acute and chronic wounds. The powder fills and seals the wound to provide an optimal moist healing environment. The wound exudate is controlled through the high moisture vapor transpiration rate (MVTR) of the material generated by capillary forces that creates a low pressure environment at the wound bed which supports cellular function and tissue repair and holds the dressing in place. Other characteristics of Altrazeal® that promote healing are oxygen permeability and bacteria impermeability.Patient comfort is enhanced with the easy application and removal of our wound dressing, where no granulating tissue is harmed during the removal procedure.In a randomized clinical study Altrazeal® demonstrated a statistically significant improvement in patient pain and comfort compared to Aquacel® AG, a market leading product.Also, in numerous clinical settings, including venous ulcers, arterial ulcers and second degree burns, significant pain reduction has been reported by patients, enabling increased compliance to therapy and improved clinical outcomes.The dressing is flexible and adherent and is designed to allow greater range of motion. In addition, Altrazeal® reduces the need for frequent dressing changes, which offers a significant pharmaco-economic benefit. The regulatory status of Altrazeal® is a 510(k) exempt product. The FDA was notified and the product was registered in June 2008.We plan on filing a 510(k) application to expand label claims to include pain. Since the roll-out of Altrazeal® in June 2008, there have been many outstanding clinical results; positive clinical experiences have been documented through the completion of one randomized clinical trial, the publishing of more than 35 poster presentations, and one peer reviewed article being published in an international indexed journal.Altrazeal® has contributed to improved healing and patient quality of life in many acute and chronic wounds, particularly in diabetic foot ulcers, venous ulcers, and geriatric wounds. The time to achieve the commercial success of Altrazeal® has taken longer than we anticipated.We have now refined our marketing strategy and are focusing on a limited number of major wound types where Altrazeal® exhibits clinical advantages.Additionally, our sales call focus has been more clearly defined to include sites of care where barriers to sale are lower, such as home health care where Altrazeal® offers a significant economic benefit to the home health provider.Also, we continue to expand hospital and wound care center coverage and secure hospital formulary listings which are essential for success in this site of care.In order to effectively market Altrazeal® we believe that greater sales and marketing resources are needed.As such, we have been seeking a strategic partner which will allow us to maximize the revenue potential of Altrazeal®.In the interim, we are executing a parallel sales strategy that involves the hiring throughout the country of experienced wound care Independent Sales Representatives (“ISR’s”) that are compensated on a commission-only basis as well as our own dedicated sales force. - 43 - Table of Contents On January 11, 2012, we executed a License and Supply Agreement with Melmed Holding AG (“Melmed”) to market Altrazeal ® throughout the European Union, Australia, New Zealand, North Africa, and the Middle East.Under the terms of the License Agreement, we received licensing fees of $220,000 in 2012, will receive certain royalties on product sales within the territories, and will supply Altrazeal® at a price equal to 30% of the net sales price.Contemporaneous with the execution of the License Agreement, we also executed a shareholders’ agreement for the establishment of Altrazeal Trading Ltd., a single purpose entity to be used for the exclusive marketing of Altrazeal® throughout the European Union, Australia, New Zealand, North Africa, and the Middle East.We received a non-dilutable 25% ownership interest in Altrazeal Trading Ltd. On September 8, 2010, we entered into a worldwide distribution agreement appointing Novartis Animal Health, Inc. as the exclusive distributor of a veterinary version of Altrazeal® for marketing to the animal health sector.Under the terms of the agreement, we will supply Novartis Animal Health, Inc. with finished product for marketing in the global markets.The agreement further states that other wound care products developed by us may also be covered by the agreement upon the mutual agreement of the parties. On July 29, 2010, we received notification that Altrazeal® Transforming Powder Dressing had been granted CE Mark Certification.The issuance of a CE Mark for Altrazeal® represents a significant milestone for the commercial expansion of our advanced woundcare product. On June 28, 2010, we entered into a licensing and supply agreement with Jiangxi Aiqilin Pharmaceuticals Group Company, a corporation in China (“Aiqilin”), for the development and commercialization of Altrazeal® in China, including Hong Kong, Macau, and Taiwan.Under the terms of the agreement, we will receive an upfront licensing payment, milestone payments based on certain regulatory approvals and on the achievement of certain cumulative product sales performance, and a royalty based on product sales.Aiqilin has also been granted certain manufacturing rights.The agreement covers Altrazeal®, Altrazeal® Silver, and Altrazeal® Collagen. Aphthasol® and Aptheal® (Amlexanox 5% Paste) Amlexanox 5% paste is the first drug approved by the FDA for the treatment of canker sores. A Phase IV clinical study conducted in Northern Ireland was completed in November 2000 and results confirmed that amlexanox 5% paste was effective in preventing the formation of an ulcer when used at the first sign or symptom of the disease. The exclusive United States rights for the sale and marketing of amlexanox 5% paste for the treatment of canker sores is licensed to Discus Dental Inc., a specialty dental company. The exclusive United Kingdom and Ireland rights for the sale and marketing of amlexanox 5% paste were initially licensed to ProStrakan. Under the terms of this license, ProStrakan was responsible for and assumed all costs associated with the regulatory approval process, including product registration, for amlexanox in the United Kingdom and the European Union. In November 2008, Meda AB expanded their territorial rights to include the United Kingdom, Ireland, France, Germany, Italy, Belgium, Netherland, Turkey, which were in addition to their existing territories of Scandinavia, the Baltic States, and Iceland. In addition to our license agreement with Meda AB, licensing agreements have been executed with Laboratories Esteve for Spain, Portugal and Greece; Pharmascience Inc. for Canada; EpiTan, Ltd. for Australia and New Zealand; and Orient Europharma, Co., Ltd for Taiwan, Hong-Kong, Philippines, Thailand and Singapore; and KunWha Pharmaceutical Co., LTD for South Korea. Currently, Contract Pharmaceuticals Ltd. Canada is our contract manufacturer for all markets including the United States. - 44 - Table of Contents ProStrakan received marketing authorization for amlexanox 5% paste in the United Kingdom in September 2001 under the trade name of Aptheal®. Approval to market was granted in Austria, Germany, Greece, Finland, Ireland, Luxembourg, The Netherlands, Norway, Portugal, and Sweden in conjunction with Meda AB. The therapeutic Products Programme, the Canadian equivalent of the FDA, has issued a notice of compliance permitting the sale of amlexanox 5% paste, called Apthera®, in Canada by Pharmascience Inc., our Canadian partner. OraDisc™ A Treatment of oral conditions generally relies upon the use of medications formulated as gels and pastes that are applied to lesions in the mouth. The duration of effectiveness of these medications is typically short because the applied dose is worn away through the mechanical actions of speaking, eating, and tongue movement, and is washed away by saliva flow. To address these problems, we have developed a novel, cost-effective, adhesive film product that is bioerodible. This technology, known as OraDisc™, comprises a multi-layered film having an adhesive layer, an optional pre-formed film layer, and a coated backing layer. OraDisc™ A was initially developed as a drug delivery system to treat canker sores with the same active ingredient (amlexanox) that is used in Aphthasol® paste. We anticipate that higher amlexanox concentrations will be achieved at the disease site, increasing the effectiveness of the product.OraDisc™ A was approved by the FDA in September 2004. This successful development was an important technology milestone which supports the development of our OraDisc™ range of products. To achieve OraDisc™ A approval, in addition to performing the necessary clinical studies to prove efficacy, an irritation study, a 28-day safety study and drug distribution studies were conducted. Additionally, safety in patients as young as 12 years of age was demonstrated. Patients in a 700 patient clinical study and 28-day safety study completed a survey which produced very positive results with regard to perceived effectiveness, ease of application, ability of the disc to remain in place and purchase intent. These data give strong support to our overall development program. The survey data confirms market research studies which indicate a strong patient acceptance of this delivery device. In order to expedite the commercialization of OraDisc™ A we reacquired the rights in 2008 from Discus Dental Inc. and are pursuing another strategic partner. In the meantime, Discus Dental is continuing to market Aphthasol® in the United States. In November 2008, we executed an expanded European Agreement with Meda AB, Sweden for OraDisc™ A and Aphthasol (5% amlexanox) paste for distribution into most major European markets. Meda AB paid us an upfront licensing fee and additional milestone payments will be made upon regulatory approval and achievements of commercial milestones.Meda AB intends to apply for regulatory approval for OraDisc™ A in 2011. In June 2008, we executed a Licensing and Supply Agreement with KunWha Pharmaceutical Co., Ltd, for OraDisc™ A and Aphthasol (5% amlexanox) paste in South Korea.KunWha Pharmaceutical Co., Ltd paid us an upfront licensing fee and further milestone payments are to be made on regulatory approval and achievement of certain commercial milestones. - 45 - Table of Contents OraDiscTM B A second mucoadhesive disc product has also been successfully developed for the treatment and management of oral pain. This product contains 15 milligrams of benzocaine which is the maximum allowable strength that falls under the classification of an OTC monograph drug. This classification allows for an easier regulatory pathway to market. The product has been optimized and is ready for commercial scale-up. In March 2007, we executed a Licensing and Supply Agreement for OraDisc™ B with Meldex International, for the territories of Europe and the Middle East. We received an upfront licensing fee and additional payments based on regulatory approval and commercial milestones.In January 2010, we terminated the Licensing and Supply Agreement with Meldex International.We are now pursuing a strategic partner for the commercialization of OraDisc™ B. For our commercialized products, we currently rely upon the following relationships in the following marketing territories for sales, manufacturing and/or regulatory approval efforts: Altrazeal® Melmed Holding AG § European Union, Australia, New Zealand, Middle East, North Africa Jiangxi Aiqilin Pharmaceuticals Group § China Altrazeal® - Veterinary Novartis Animal Health § Worldwide Amlexanox 5% paste and OraDisc™ A Discus Dental Inc. § United States; Meda AB § United Kingdom, Ireland, Scandinavia, the Baltic states, Iceland, Belgium, France, Germany, Italy, Luxembourg, Netherlands, Switzerland, Austria, Bulgaria, Cyprus, Czech Republic, Hungary, Malta, Poland, Romania, Slovenia, Turkey, Russia, and the Commonwealth of Independent States EpiTan Pharmaceuticals § Australia and New Zealand; KunWha Pharmaceutical § South Korea; Laboratories del Dr. Esteve SA § Spain, Portugal, Greece, and Andorra; Orient Europharma, Co., Ltd. § Taiwan, Hong-Kong, Malaysia, Philippines, Thailand and Singapore; Pharmascience Inc. § Canada; - 46 - Table of Contents Patents We believe that the value of technology both to us and to our potential corporate partners is established and enhanced by our broad intellectual property positions. Consequently, we have already been issued and seek to obtain additional U.S. and foreign patents for products under development and for new discoveries. Patent applications are filed for our inventions and prospective products with the U.S. Patent and Trademark Office and, when appropriate, with authorities in countries that are part of the Paris Convention’s Patent Cooperation Treaty (“PCT”) (most major countries in Western Europe and the Far East) and with other authorities in major markets not covered by the PCT. With regards to our Nanoflex® technology, two U.S. patents have issued and one U.S. and four PCT patent applications have been filed. The granted patents and patent applications have a variety of potential applications, such as wound management, burn care, dermal fillers, artificial discs and tissue scaffold.In December 2006 we acquired from Access Pharmaceuticals Inc. (“Access”) all patent rights and all intellectual properties associated with the Nanoflex® technology.We then licensed to Access certain specific applications of the Nanoparticle Aggregate technology which include use in intraperotinial, intratumoral, subscutaneous or intramuscular drug delivery implants, excluding aesthetic dermal or facial fillers. We have one U.S. patent and have filed one U.S. and two PCT patent applications for our OraDisc™ technology. This oral delivery vehicle potentially overcomes the difficulties encountered in using conventional paste and gel formulations for conditions in the mouth. Utilizing this technology, we anticipate that higher drug concentrations will be achieved at the disease site, increasing the effectiveness of the product.Our patent applications cover the delivery of drugs through or into any mucosal surface and onto the surface of gums and teeth. The patent and patent applications cover our ability to control the erosion time of the adhesive film and the subsequent drug release by adjusting the ratio of hydrophobic to hydrophilic polymers in the outer layer of the composite film. We also have a patent for amlexanox and the worldwide rights, excluding Japan, for the use of amlexanox for oral and dermatological applications. We have a strategy of developing an ongoing line of patent continuation applications for both the Nanoflex® and OraDisc™ technologies. By this approach, we are extending the intellectual property protection of our basic technologies to cover additional related inventions, some of which are anticipated to carry the priority dates of the original applications. The United States patents for our technologies and products expire in the years and during the date ranges indicated below: § OraDisc™ in 2021 § Hydrogel Nanoparticle Aggregate in 2022 § Altrazeal® wound dressing in 2029 - 47 - Table of Contents Government Regulation We are subject to extensive regulation by the federal government, principally by the United States Food and Drug Administration (“FDA”), and, to a lesser extent, by other federal and state agencies as well as comparable agencies in foreign countries where registration of products will be pursued. Although a number of our formulations incorporate extensively tested drug substances, because the resulting formulations make claims of enhanced efficacy and/or improved side effect profiles, they are expected to be classified as new drugs by the FDA. The Federal Food, Drug and Cosmetic Act and other federal, state and foreign statues and regulations govern the testing, manufacturing, safety, labeling, storage, shipping, and record keeping of our products. The FDA has the authority to approve or not approve new drug applications and/or new medical devices and inspect research, clinical and manufacturing records and facilities. In Europe, the filing of a Technical File Dossier to a Notified Body allows the medical device to receive a CE mark which allows commercialization of the product in the European Union. Among the requirements for drug and medical device approval and testing is that the prospective manufacturer’s facilities and methods conform to the Code of Good Manufacturing Practices (“cGMP”) regulations, which establish the manufacturing and quality requirements, and the facilities or controls to be used during, the production process. Such facilities and manufacturing process are subject to ongoing FDA inspection to insure compliance. The steps required before a pharmaceutical product or medical device product may be produced and marketed in the U.S. can include preclinical tests, the filing of an Investigational New Drug application (“IND”) or an Investigational Device Exemption (“IDE”) with the FDA, which must become effective pursuant to FDA regulations before human clinical trials may commence.Numerous phases of clinical testing and the FDA approval of a New Drug Application (“NDA”), a Product Marketing Authorization (“PMA”), or a 510(k) application (“510(k)”) is also typically required prior to commercial sale. Preclinical tests are conducted in the laboratory, usually involving animals, to evaluate the safety and efficacy of the potential product. The results of preclinical tests are submitted as part of the IND and IDE application and are fully reviewed by the FDA prior to granting the sponsor permission to commence clinical trials in humans. All trials are conducted under International Conference on Harmonization, good clinical practice guidelines. All investigator sites and sponsor facilities are subject to FDA inspection to insure compliance. Clinical trials typically involve a three-phase process.In the case of a pharmaceutical product, Phase I, the initial clinical evaluations, consists of administering the drug and testing for safety and tolerated dosages. Phase II involves a study to evaluate the effectiveness of the drug for a particular indication and to determine optimal dosage and dose interval and to identify possible adverse side effects and risks in a larger patient group. When a product is found safe, an initial efficacy is established in Phase II and it is then evaluated in Phase III clinical trials. Phase III trials consist of expanded multi-location testing for efficacy and safety to evaluate the overall benefit to risk index of the investigational drug in relationship to the disease treated. The results of preclinical and human clinical testing are submitted to the FDA in the form of an NDA, PMA, or 510(k) for approval to commence commercial sales. The process of performing the requisite testing, data collection, analysis and compilation of an IND, IDE, NDA, PMA, or 510(k) is labor intensive and costly and may take a protracted time period.In some cases, tests may have to be redone or new tests instituted to comply with FDA requests.Review by the FDA may also take considerable time and there is no guarantee that an NDA, PMA, or 510(k) will be approved.Therefore, we cannot estimate with any certainty the length of the approval cycle. - 48 - Table of Contents The regulatory status of our principal products is as follows: § Altrazeal® is a product approved for sale in the U.S. and the European Union (together with countries that recognize the CE mark); § Other Altrazeal® products are currently in clinical and development phases; § Nanoparticle aggregate product candidates are in the preclinical and clinical phase; § 5% amlexanox paste is a product approved for sale in the U.S. (Aphthasol®); approved in the UK, Canada, and ten EU countries but not yet sold; § OraDisc™ A is a product approved for sale in the U.S. as of September 2004; we are completing steps for manufacturing and sale of the product in 2012; and § Our other OraDisc™ products are currently in the development phase. We are also governed by other federal, state and local laws of general applicability, such as laws regulating working conditions, employment practices, as well as environmental protection. Competition The medical device and pharmaceutical industry is characterized by intense competition, rapid product development and technological change.Competition is intense among manufacturers of prescription pharmaceuticals, medical devices, and other product areas where we may develop and market products in the future.Most of our potential competitors in the wound care market such as Smith & Nephew plc, Kinetic Concepts, Inc., ConvaTec Inc., Systagenix Wound Management Limited, 3M Company, and Molnlycke Health Care are large, well established medical device, pharmaceutical or healthcare companies with considerably greater financial, marketing, sales and technical resources than are available to us. Additionally, many of our potential competitors have research and development capabilities that may allow such competitors to develop new or improved products that may compete with our product lines.Our potential products could be rendered obsolete or made uneconomical by the development of new products to treat the conditions to be addressed by our developments, technological advances affecting the cost of production, or marketing or pricing actions by one or more of our potential competitors.Our business, financial condition and results of operation could be materially adversely affected by any one or more of such developments.We cannot assure you that we will be able to compete successfully against current or future competitors or that competition will not have a materially adverse effect on our business, financial condition and results of operations.Academic institutions, governmental agencies and other public and private research organizations are also conducting research activities and seeking patent protection and may commercialize products on their own or with the assistance of major health care companies in areas where we are developing product candidates.We are aware of certain developmental projects for products to treat or prevent certain disease targeted by us.The existence of these potential products or other products or treatments of which we are not aware, or products or treatments that may be developed in the future, may adversely affect the marketability of products developed by us. In the area of wound management, burn care, and dermal fillers, which are the focus of our development activities, a number of companies are developing or evaluating new technology approaches.We expect that technological developments will occur at a rapid rate and that competition is likely to intensify as various alternative technologies achieve similar, if not identical, advantages. - 49 - Table of Contents Wound care products developed from our Nanoflex® technology, including Altrazeal®, will compete with numerous well established products including Aquacel® marketed by ConvaTec Inc., Silvercel and Promongran marketed by Systagenix Wound Management Limited, Acticoat and Allevyn marketed by Smith and Nephew plc, and Mepitel and Mepliex marketing by Molnlycke Health Care.There are numerous well established companies that compete in the advanced wound care market including Smith & Nephew plc, Kinetic Concepts, Inc., ConvaTec Inc., Systagenix Wound Management Limited, 3M Company, and Molnlycke Health Care. Our product, Aphthasol®, is the only product clinically proven to accelerate the healing of canker sores.There are numerous products, including prescription steroids such as Kenalog in OraBase, and many over-the-counter pain relief formulations that incorporate a local anesthetic used for the treatment of this condition. Even if our products are fully developed and receive the required regulatory approval, of which there can be no assurance, we believe that our products that require extensive sales efforts directed both at the consumer and the general practitioner can only compete successfully if marketed by a company having expertise and a strong presence in the therapeutic area or in direct to consumer marketing. Consequently, our business model is to form strategic alliances with major or regional pharmaceutical companies for products to compete in these markets.Management believes that our development risks should be minimized and that the technology potentially could be more rapidly developed and successfully introduced into the marketplace by adopting this strategy. Employees As of June 30, 2012, we had 8 full-time employees, including 2 in sales and marketing, 2 in research and development (each with advanced scientific degrees), 3 in general and administration and 1 in manufacturing, quality, and service.In addition, we use four contract consultants for business development, quality control and quality assurance, clinical administration, and regulatory affairs.Our employees are not represented by a labor union and are not covered by a collective bargaining agreement.Management believes that we maintain good relations with our personnel.At times, we may compliment our internal expertise with external scientific consultants, university research laboratories and contract manufacturing organizations that specialize in various aspects of drug development including clinical development, regulatory affairs, toxicology, preclinical testing and process scale-up. Web Availability We make available free of charge through our web site, www.uluruinc.com, our annual reports on Form 10-K and other reports required under the Securities and Exchange Act of 1934, as amended, as soon as reasonably practicable after such reports are filed with, or furnished to, the Securities and Exchange Commission as well as certain of our corporate governance policies, including the charters for the Board of Director's corporate governance committees and our code of ethics, corporate governance guidelines and whistleblower policy. We will provide to any person without charge, upon request, a copy of any of the foregoing materials.Any such request must be made in writing to ULURU Inc., 4452 Beltway Drive, Addison, TX 75001, Attn: Investor Relations. - 50 - Table of Contents Property As of June 30, 2012, we did not own any real property.We entered into a lease on January 31, 2006, which commenced on April 1, 2006, for approximately 9,000 square feet of administrative offices and laboratories in Addison, Texas.The lease agreement expires in April 2013.Additional space is available in the complex for future expansion which we believe would accommodate growth for the foreseeable future.The lease required a minimum monthly lease obligation of $9,330, which is inclusive of monthly operating expenses, until April 1, 2011 and at such time increased to $9,776, which is inclusive of monthly operating expenses, for the duration of the lease. As of March 31, 2012 our current monthly lease obligation is $9,867, which is inclusive of monthly operating expenses. We believe that our existing leased facilities are suitable for the conduct of our business and adequate to meet our growth requirements. Legal Proceedings We were served in April 2009 with a complaint in an action in the Supreme Court for New York County, State of New York.On April 19, 2012, we reached a settlement with the plaintiff, R.C.C. Ventures, LLC, of all outstanding litigation between the two companies.As a result of the settlement, we reported a charge of $22,500 in the first quarter of 2012.While we do not believe our actions were a breach of the agreements between both parties, after carefully considering the costs of continued litigation and the inherent uncertainty in this type of action, management concluded that a settlement was in the best interest of the Company, its shareholders and employees. - 51 - Table of Contents DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Directors, Executive Officers, and Key Employees The following table sets forth the directors, executive officers, and key employees of the Company, as of the date hereof, along with their respective ages and positions.Each of the officers listed below have been appointed to hold the office listed opposite his respective name until the earlier to occur of the death or resignation of such officer or until a successor has been duly appointed by the board of directors of the Company. Name Age Position Kerry P. Gray 59 Chairman, President, Chief Executive Officer Jeffrey B. Davis 48 Director Jeffrey A. Stone 54 Director Terrance K. Wallberg 57 Vice President, Chief Financial Officer, Secretary, Treasurer Daniel G. Moro 66 Vice President-Polymer Drug Delivery The following is a brief account of the business experience during the past five years of each director, executive officer, and key employee of the Company, including principal occupations and employment during that period and the name and principal business of any corporation or other organization in which such occupation and employment were carried on. Kerry P. Gray Mr. Gray has served as one of our directors since March 2006 and currently serves as the Company’s President and Chief Executive Officer.Previously, Mr. Gray was the President and CEO of Access Pharmaceuticals, Inc. and a director of Access Pharmaceuticals, Inc. from June 1993 until May 2005.Mr. Gray served as Chief Financial Officer of PharmaScience, Inc., a company he co-founded to acquire technologies in the drug delivery area. From May 1990 to August 1991, Mr. Gray was Senior Vice President, Americas, Australia and New Zealand for Rhone-Poulenc Rorer, Inc.Prior to the Rhone-Poulenc Rorer merger, he had been Area Vice President Americas of Rorer International Pharmaceuticals. From 1986 to May 1988, he was Vice President, Finance of Rorer International Pharmaceuticals, having served in the same capacity at Revlon Health Care Group of companies before the acquisition by Rorer Group. Between 1975 and 1985, he held various senior financial positions with the Revlon Health Care Group. Jeffrey B. Davis Mr. Davis has served as one of our directors since March 2006.Since December 2007, Mr. Davis has been President and Chief Executive Officer of Access Pharmaceuticals, Inc.Since April 1997, Mr. Davis has been President of SCO Financial Group LLC and financial principal of SCO Securities LLC, an NASD-registered broker dealer.Prior to co-founding SCO, Mr. Davis served as Senior Vice President and Chief Financial Officer of HemaSure, Inc., a publicly traded development stage healthcare technology company.Prior to that, Mr. Davis was Vice President, Corporate Finance, at Deutsche Bank AG and Deutsche Morgan Grenfell, both in the U.S. and Europe. Mr. Davis also served in senior marketing and product management positions at AT&T Bell Laboratories, where he was also a member of the technical staff. Prior to that, Mr. Davis was involved in marketing and product management at Philips Medical Systems North America.Mr. Davis served previously as a Director of Bioenvision, Inc. and currently serves as a Director of Access Pharmaceuticals, Inc., a publicly traded company.Mr. Davis holds a B.S. in Biomedical Engineering from the College of Engineering, Boston University and an M.B.A. from the Wharton School of Business, University of Pennsylvania. - 52 - Table of Contents Jeffrey A. Stone Dr. Stone has served as one of our directors since April 2010. Dr. Stone is currently President of Wound Care Consultants.He is a past president Texas Affiliate of the American Diabetes Association.Dr. Stone received his medical degree from the College of Osteopathic Medicine of the Pacific and a Master of Public Health from Harvard University.He completed a residency in aerospace medicine and a fellowship in hyperbaric medicine and wound care at the U.S. Air Force School of Aerospace Medicine at Brooks Air Force Base.He is certified in hyperbaric medicine and board certified in aerospace medicine.He is a Diplomate of the American Academy of Wound Care Management and a Certified Wound Specialist having been active in the wound field for over 20 years. Terrance K. Wallberg Mr. Wallberg has served as our Vice President and Chief Financial Officer since March, 2006.Mr. Wallberg is a Certified Public Accountant and possesses an extensive and diverse background with over 30 years of experience with entrepreneurial/start-up companies.Prior to joining ULURU Inc., Mr. Wallberg was Chief Financial Officer with Alliance Hospitality Management and previous to that was Chief Financial Officer for DCB Investments, Inc., a Dallas, Texas based diversified real estate holding company.During his five year tenure at DCB Investments, Mr. Wallberg acquired valuable experience with several successful start-up businesses and dealing with the external financial community.Prior to DCB Investments, Mr. Wallberg spent 22 years with Metro Hotels, Inc., serving in several finance/accounting capacities and culminating his tenure as Chief Financial Officer.Mr. Wallberg is a member of the American Society and the Texas Society of Certified Public Accountants and is a graduate of the University of Arkansas, Little Rock. Daniel G. Moro Mr. Moro has served as our Vice President-Polymer Drug Delivery since March 2006.Previously, Mr. Moro served as Vice President-Polymer Drug Delivery at Access Pharmaceuticals, Inc. from September 2000 until October 2005. He managed various drug delivery projects related to Hydrogel polymers. He invented the mucoadhesive erodible drug delivery technology (OraDisc™) for the controlled administration of actives and is the co-inventor of our hydrogel nanoparticle aggregate technology.Previously, Mr. Moro served as Vice President, Operations for a Division of National Patent Development Corporation (“NPDC”) which developed the soft contact lens. Prior to his operational experience, Mr. Moro spent 20 years at the NPDC as a senior research scientist and invented and commercialized several technologies, including a hydrogel burn and wound dressing and a subcutaneous retrievable drug delivery implant to treat prostate cancer. Mr. Moro has over twenty five years experience of pharmaceutical development and holds nine patents related to drug delivery applications, four of which have been commercialized. - 53 - Table of Contents Corporate Governance Practices and Board Independence The Board has adopted a number of corporate governance documents, including charters for its Audit Committee, Compensation Committee and Nominating and Governance Committee, corporate governance guidelines, a code of business conduct and ethics for employees, executive officers and directors (including its principal executive officer and principal financial officer) and a whistleblower policy regarding the treatment of complaints on accounting, internal accounting controls and auditing matters.All of these documents are available on the Company’s website at www.uluruinc.com under the heading “Investor Relations,” and a copy of any such document may be obtained, without charge, upon written request to ULURU Inc., c/o Investor Relations, 4452 Beltway Drive, Addison, Texas, 75001. Board of Directors’ Leadership Structure and Role in Risk Oversight Although the Board of Directors does not have a formal policy on whether the roles should be combined or separated, from our inception as ULURU Inc. in 2006 until June 2010, we have had a separate Chairman of the Board (“Chairman”) and Chief Executive Officer (“CEO”).In June 2010, our board of directors determined it appropriate and efficient for Mr. Gray, our Chairman, to also serve as President and CEO, based on Mr. Gray’s extensive knowledge of our company and the pharmaceutical preparation marketplace.The independent members of our board have named Mr. Jeffrey B. Davis our independent lead director.Mr. Davis, as independent lead director, chairs the executive sessions of the non-management members of our board of directors, acts as a liaison with Mr. Gray, in consultation with the independent directors and assists in developing the agendas for each board of directors meeting.We believe that this leadership structure also provides an appropriate forum for the Board to execute its risk oversight function, which is described below. Our Board of Directors is the central body that oversees the management of material risks at the Company.The Board does not have a standing risk management committee, but rather administers this oversight function directly through the Board as a whole, as well as through various standing Board committees that address risks inherent in their respective areas of oversight. The Audit Committee has the responsibility to review and discuss certain risk policies, including the Company’s major financial risk exposures and the steps taken by management to monitor and control these exposures, and generally provide oversight of risks related to financial reporting, accounting, credit, and liquidity.Our Compensation Committee assesses and monitors whether any of our compensation policies and programs has the potential to encourage excessive risk-taking.In addition, as part of its compensation philosophy, the Compensation Committee strives to adopt compensation incentives that encourage appropriate risk-taking behavior that is consistent with the Company’s long term business strategy and objectives.To meet its obligations under the Securities and Exchange Commission’s Enhanced Disclosure Rules, the Company undertook a process to assess to what extent risks arising from our compensation programs for employees are reasonably likely to have a material adverse effect on the Company.We concluded that it is not likely that our compensation policies will have such an effect.The Governance and Nominating Committee oversees risk management practices in its domain, including director candidate selection, governance and succession matters.Day to day operational risks are generally handled by management, with reporting to and involvement of the Board and the Executive Committee of the Board as necessary.With respect to strategic and enterprise risk, our Board as a whole is the level at which we address and monitor such issues, through regular interactions with the CEO and other members of senior management. - 54 - Table of Contents Board Committees The Board has an Audit Committee, a Compensation Committee, a Nominating and Governance Committee, and an Executive Committee. As of June 30, 2012, each committee of the Board is comprised as follows: Director Audit Committee Compensation Committee Nominating and Governance Committee Executive Committee Kerry P. Gray Chair Jeffrey B. Davis Chair Chair X Jeffrey A. Stone X X Chair All members of each committee, with the exception of the Executive Committee, have been determined by the Board to be independent under applicable SEC and NASDAQ rules and regulations The Audit Committee has the responsibility to engage the independent auditors, review the audit fees, supervise matters relating to audit functions and review and set internal policies and procedure regarding audits, accounting and other financial controls.The Board has determined that Jeffrey B. Davis meets the definition of an "Audit Committee Financial Expert".The charter of the Audit Committee is available on the Company's website at www.uluruinc.com under the heading "Investor Relations."During the 2011 fiscal year, the Audit Committee held a total of four meetings, either in person or by conference call, and acted by unanimous written consent on two occasions. The Compensation Committee has responsibility for approval of remuneration arrangements for executive officers of the Company, review and approval of compensation plans relating to executive officers and directors, including grants of stock options under the Company's 2006 Equity Incentive Plan and other benefits and general review of the Company's employee compensation policies.The charter of the Compensation Committee is available on the Company's website at www.uluruinc.com under the heading "Investor Relations."During the 2011 fiscal year, the Compensation Committee did not hold a formal meeting but its members discussed compensation issues in several Board of Director meetings and acted by unanimous written consent on one occasion. The Nominating and Governance Committee is responsible for, among other things, considering potential Board members, making recommendations to the full Board as to nominees for election to the Board, assessing the effectiveness of the Board and implementing the Company's corporate governance guidelines.The charter of the Nominating and Governance Committee is available on the Company's website at www.uluruinc.com under the heading "Investor Relations."During the 2011 fiscal year, the Nominating and Governance Committee held one formal meeting and its members discussed governance issues in several Board of Director meetings. The Executive Committee is responsible for, among other things, working with management with respect to strategic and operational matters.During the 2011 fiscal year, the Executive Committee did not formally meet but it did meet informally on several occasions. Code of Business Conduct and Ethics We have adopted a written Code of Business Conduct and Ethics for Employees, Executive Officers and Directors, applicable to all employees, management, and directors, designed to deter wrongdoing and promote honest and ethical conduct, full, fair and accurate disclosure, compliance with laws, prompt internal reporting and accountability to adherence to the Code of Business Conduct and Ethics.A copy of our Code of Business Conduct and Ethics is available on our website at www.uluruinc.com and print copies are available to any shareholder that requests a copy. - 55 - Table of Contents EXECUTIVE COMPENSATION The following table sets forth, for the fiscal years ended December 31, 2011 and December 31, 2010, the total compensation earned by or paid to our Chief Executive Officer, former Chief Executive Officer, Chief Financial Officer, and each of our other most highly compensated key employees who were serving as key employees as of December 31, 2011. Name and Principal Position Fiscal Year Salary Bonus Stock Awards Option Awards Non Equity Incentive Plan Compensation All Other Compensation Total Kerry P. Gray President & Chief Executive Officer (1) Renaat Van den Hooff Former President & Chief Executive Officer (2) Terrance K. Wallberg Vice President & Chief Financial Officer (3) Daniel G. Moro Vice President – Polymer Drug Delivery (4) John V. St. John, Ph.D. Former Vice President – Research & Development (5) On March 9, 2009, Mr. Gray resigned as the Company’s President and Chief Executive Officer and entered into a Separation Agreement with the Company.After such resignation, Mr. Gray continued to serve as a Director for the Company.On September 9, 2009, Mr. Gray was appointed to serve as the Company’s Chairman of the Board of Directors.On February 15, 2010, Mr. Gray was appointed to also serve as Chairman of the Executive Committee of the Board of Directors.On June 4, 2010, Mr. Gray was appointed to also serve as the Company’s President and Chief Executive Officer.During 2011, Mr. Gray earned compensation of $360,000 which was comprised of $150,000 pursuant to the Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.As part of a plan to conserve the Company’s cash and financial resources during 2011, Mr. Gray temporarily deferred $140,313 of earned compensation thereby receiving cash compensation of $219,687 for the year.During 2010, Mr. Gray received cash compensation of $360,000 which was comprised of $150,000 pursuant to the Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors. On March 9, 2009, Mr. Van den Hooff was promoted from the Company’s Executive Vice President of Operations to President and Chief Executive Officer.On June 4, 2010, Mr. Van den Hooff resigned as the Company’s President and Chief Executive Officer and entered into a Separation Agreement with the Company.During 2011, Mr. Van den Hooff earned compensation of $137,500 pursuant to the Separation Agreement.As part of a plan to conserve the Company’s cash and financial resources during 2011, Mr. Van den Hooff temporarily deferred $30,769 of earned compensation thereby receiving cash compensation of $106,731 for the year.During 2010, Mr. Van den Hooff received cash compensation of $87,500 pursuant to the Separation Agreement, which was in addition to salary of $128,333 earned prior to June 4, 2010.The Separation Agreement also provided for full vesting of all awards of restricted stock held by Mr. Van den Hooff, a fully vested stock option to purchase 20,000 shares of common stock, and the continuation of health care coverage for eighteen months. During 2011, Mr. Wallberg earned salary compensation of $200,000 for his duties as Vice President and Chief Financial Officer.As part of a plan to conserve the Company’s cash and financial resources during 2011, Mr. Wallberg temporarily deferred $36,539 of salary compensation thereby receiving cash compensation of $163,461 for the year. During 2011, Mr. Moro earned salary compensation of $175,000 for his duties as Vice President–Polymer Drug Delivery.As part of a plan to conserve the Company’s cash and financial resources during 2011, Mr. Moro temporarily deferred $15,986 of salary compensation thereby receiving cash compensation of $159,014 for the year. On July 2, 2012, Dr. St. John resigned as the Company’s Vice President-Research and Development.During 2011, Dr. St. John earned salary compensation of $160,000 for his duties as Vice President–Research and Development.As part of a plan to conserve the Company’s cash and financial resources during 2011, Dr St. John temporarily deferred $5,000 of salary compensation thereby receiving cash compensation of $155,000 for the year. During 2011 and 2010, we did not grant any restricted stock awards to our named executives and key employees. During 2011, we did not award any stock options to our named executives and key employees.During 2010, we granted a stock option award to Mr. Van den Hooff to purchase 20,000 shares of common stock.The fair value on the date of grant for the stock option award to Mr. Van den Hooff was $26,461. For 2011, and to date for 2012 as well, we did not award or pay any bonuses with respect to 2010 or 2011 performance, respectively.For 2010, we did not award or pay any bonuses with respect to 2009 performance. All Other Compensation includes the following: Name Fiscal Year 401(k) Matching Contributions Life and Disability Insurance Separation Agreement Other Total Kerry P. Gray $ $ Renaat Van den Hooff $ $ Terrance K. Wallberg $ Daniel G. Moro $ John V. St. John, Ph.D. $ $ $ Kerry P. Gray $ $ Renaat Van den Hooff $ Terrance K. Wallberg $ $ $ Daniel G. Moro $ John V. St. John, Ph.D. $ $ $ - 56 - Table of Contents Outstanding Equity Awards at 2011 Fiscal Year-End The following table sets forth information regarding grants of stock options and grants of unvested restricted stock awards held by the named executive officers and key employees at December 31, 2011. Option Awards Stock Awards Name Grant Date Number of Securities Underlying Unexercised Options (#) Exercisable (1) Number of Securities Underlying Unexercised Options (#) Unexercisable (1) Option Exercise Price per Share ($) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#)(2) Market Value of Shares or Units of Stock That Have Not Vested ($)(3) Kerry P. Gray 02/12/08 $ 03/01/2012 Terrance K. Wallberg 02/12/08 $ 02/12/2018 $
